 
Exhibit 10.1
 
COMMON STOCK PURCHASE AGREEMENT
 
Dated October 1, 2009
 
by and between
 
EMCORE CORPORATION
 
and
 
COMMERCE COURT SMALL CAP VALUE FUND, LTD.
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

    Page       Article I PURCHASE AND SALE OF COMMON STOCK 1 Section 1.1.
Purchase and Sale of Stock 1 Section 1.2. Effective Date; Settlement Dates 2
Section 1.3. Reservation of Common Stock 2 Section 1.4. Current Report;
Prospectus Supplement 2       Article II FIXED REQUEST TERMS; OPTIONAL AMOUNT 3
Section 2.1. Fixed Request Notice 3 Section 2.2. Fixed Requests 3 Section 2.3.
Share Calculation 4 Section 2.4. Limitation of Fixed Requests 5 Section 2.5.
Reduction of Commitment 5 Section 2.6. Below Threshold Price 5 Section 2.7.
Settlement 5 Section 2.8. Reduction of Pricing Period 6 Section 2.9. Optional
Amount 7 Section 2.10. Calculation of Optional Amount Shares 7 Section 2.11.
Exercise of Optional Amount 7 Section 2.12. Aggregate Limit 8 Section 2.13.
Commitment Shares and Warrants 9       Article III REPRESENTATIONS AND
WARRANTIES OF THE INVESTOR 9 Section 3.1. Organization and Standing of the
Investor 9 Section 3.2. Authorization and Power 9 Section 3.3. No Conflicts 10
Section 3.4. Information 10       Article IV REPRESENTATIONS AND WARRANTIES OF
THE COMPANY 10 Section 4.1. Organization, Good Standing and Power 11 Section
4.2. Authorization, Enforcement 11 Section 4.3. Capitalization 11 Section 4.4.
Issuance of Securities 12 Section 4.5. No Conflicts 12 Section 4.6. Commission
Documents, Financial Statements 13 Section 4.7. Subsidiaries 14 Section 4.8. No
Material Adverse Effect 14 Section 4.9. Indebtedness 14 Section 4.10. Title To
Assets 15 Section 4.11. Actions Pending 15 Section 4.12. Compliance With Law 15
Section 4.13. Certain Fees 15

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS (Continued)
 
 

    Page       Section 4.14. Operation of Business 16 Section 4.15.
Environmental Compliance 17 Section 4.16. Material Agreements 17 Section 4.17.
Transactions WIth Affiliates 18 Section 4.18. Securities Act 18 Section 4.19.
Employees 20 Section 4.20. Use of Proceeds 20 Section 4.21. Investment Company
Act Status 20 Section 4.22. ERISA 20 Section 4.23. Taxes 21 Section 4.24.
Insurance 21 Section 4.25. Acknowledgement Regarding Investor's Acquisition of
Securities 21       Article V COVENANTS 21 Section 5.1. Securities Compliance;
FINRA Filing 21 Section 5.2. Registration and Listing 22 Section 5.3. Compliance
with Laws 23 Section 5.4. Keeping of Records and Books of Account; Foreign
Corrupt Practices Act 23 Section 5.5. Limitations on Holdings and Issuances 24
Section 5.6. Other Agreements and Other Financings 24 Section 5.7. Stop Orders
26 Section 5.8. Amendments to the Registration Statement; Prospectus
Supplements; Free Writing Prospectuses 27 Section 5.9. Prospectus Delivery 27
Section 5.10. Selling Restrictions 28 Section 5.11. Effective Registration
Statement 29 Section 5.12. Non-Public Information 29 Section 5.13. Broker/Dealer
29 Section 5.14. Disclosure Schedule 29       Article VI ISSUANCE OF COMMIT6MENT
SHARES AND WARRANTS, OPINION OF COUNSEL AND CERTIFICATE; CONDITIONS TO THE SALE
AND PURCHASE OF THE SHARES 30 Section 6.1. Issuance of Commitment Shares and
Warrants; Opinion of Counsel; Certificate 30 Section 6.2. Conditions Precedent
to the Obligation of the Company 30 Section 6.3. Conditions Precedent to the
Obligation of the Investor 32       Article VII TERMINATION 35 Section 7.1.
Term, Termination by Mutual Consent 35 Section 7.2. Other Termination 36 Section
7.3. Effect of Termination 37       Article VIII INDEMNIFICATION 38 Section 8.1.
General Indemnity 38 Section 8.2. Indemnification Procedures 39

 
 
 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS (Continued)
 
 
 
 
 

    Page     Article IX MISCELLANEOUS 41 Section 9.1. Fees and Expenses 41
Section 9.2. Specific Enforcement, Cnosent to Jurisdiction, Waiver of Jury Trial
41 Section 9.3. Entire Agreement; Amendment 42 Section 9.4. Notices 42 Section
9.5. Waivers 43 Section 9.6. Headigns 43 Section 9.7. Successors and Assigns 43
Section 9.8. Governing Law 44 Section 9.9. Survival 44 Section 9.10.
Counterparts 44 Section 9.11. Publicity 44 Section 9.12. Severability 45 Section
9.13. Further Assurances 45       Annex A. Definitions  

 
 
 
iii

--------------------------------------------------------------------------------

 

 
COMMON STOCK PURCHASE AGREEMENT
 
This COMMON STOCK PURCHASE AGREEMENT, made and entered into on this 1st day of
October 2009 (this “Agreement”), by and between Commerce Court Small Cap Value
Fund, Ltd., a business company incorporated under the laws of the British Virgin
Islands (the “Investor”), and EMCORE Corporation, a corporation organized and
existing under the laws of the State of New Jersey (the “Company”). Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in Annex A hereto.
 
RECITALS
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company may issue and sell to the Investor and the
Investor shall thereupon purchase from the Company up to $25,000,000 of newly
issued shares of the Company’s common stock, no par value (“Common Stock”),
subject, in all cases, to the Trading Market Limit;
 
WHEREAS, in partial consideration for the Investor’s execution and delivery of
this Agreement, the Company is concurrently issuing to the Investor Warrants in
the form of Exhibit A hereto (the “Warrants”), pursuant to which the Investor
may purchase from the Company up to an aggregate of 1,600,000 shares of Common
Stock (subject to adjustment), upon the terms and subject to the conditions set
forth therein;
 
WHEREAS, in partial consideration for the Investor’s execution and delivery of
this Agreement, the Company is concurrently causing its transfer agent to issue
to the Investor the Commitment Shares in accordance with the terms and subject
to the conditions of this Agreement; and
 
WHEREAS, the issuance of the Warrants (and the Warrant Shares upon exercise
thereof) and the Commitment Shares and the offer and sale of the Shares
hereunder have been registered by the Company in the Registration Statement,
which has been declared effective by order of the Commission under the
Securities Act;
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
 
ARTICLE I
 
PURCHASE AND SALE OF COMMON STOCK
 
Section 1.1. Purchase and Sale of Stock.  Upon the terms and subject to the
conditions of this Agreement, during the Investment Period the Company in its
discretion may issue and sell to the Investor up to $25,000,000 (the “Total
Commitment”) of duly authorized, validly issued, fully paid and non-assessable
shares of Common Stock (subject in all cases to the Trading Market Limit, the
“Aggregate Limit”), by (i) the delivery to the Investor of not more than 24
separate Fixed Request Notices (unless the Investor and the Company mutually
agree that a different number of Fixed Request Notices may be delivered) as
provided in Article II hereof and (ii) the exercise by the Investor of Optional
Amounts, which the Company may in its discretion grant to the Investor and which
may be exercised by the Investor, in whole or in part, as provided in Article II
hereof.  The aggregate of all Fixed Request Amounts and Optional Amount Dollar
Amounts shall not exceed the Aggregate Limit.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.2. Effective Date; Settlement Dates.  This Agreement shall become
effective and binding upon the payment of the fees required to be paid on or
prior to the Effective Date pursuant to Section 9.1, the delivery of irrevocable
instructions to issue the Commitment Shares and the issuance of the Warrants to
the Investor or its designees as provided in Sections 2.13 and 6.1, the delivery
of counterpart signature pages of this Agreement executed by each of the parties
hereto, and the delivery of all other documents, instruments and writings
required to be delivered on the Effective Date, in each case as provided in
Section 6.1, to the offices of Greenberg Traurig, LLP, 200 Park Avenue, New
York, New York 10166, at 5:00 p.m., New York time, on the Effective Date. In
consideration of and in express reliance upon the representations, warranties
and covenants, and otherwise upon the terms and subject to the conditions, of
this Agreement, from and after the Effective Date and during the Investment
Period (i) the Company shall issue and sell to the Investor, and the Investor
agrees to purchase from the Company, the Shares in respect of each Fixed Request
and (ii) the Investor may in its discretion elect to purchase Shares in respect
of each Optional Amount.  The issuance and sale of Shares to the Investor
pursuant to any Fixed Request or Optional Amount shall occur on the applicable
Settlement Date in accordance with Sections 2.7 and 2.9 (or on such Trading Day
in accordance with Section 2.8, as applicable), provided in each case that all
of the conditions precedent thereto set forth in Article VI theretofore shall
have been fulfilled or (to the extent permitted by applicable law) waived.
 
Section 1.3. Reservation of Common Stock.  The Company has or will have duly
authorized and reserved for issuance, and covenants to continue to so reserve
once reserved for issuance, free of all preemptive and other similar rights, at
all times during the Investment Period, the requisite aggregate number of
authorized but unissued shares of its Common Stock to timely effect the
issuance, sale and delivery in full to the Investor of all Shares to be issued
in respect of all Fixed Requests and Optional Amounts under this Agreement, in
any case prior to the issuance to the Investor of such Shares. The Company shall
take all action necessary to have at all times during the Investment Period
authorized and reserved for the purpose of issuance no less than the maximum
number of shares of Common Stock issuable upon exercise of the Warrants (without
regard to any limitations on the exercise of the Warrants set forth therein).
The number of shares of Common Stock so reserved from time to time, as
theretofore increased or reduced as hereinafter provided, may be reduced by the
number of shares of Common Stock actually delivered pursuant to this Agreement
or the Warrants.
 
Section 1.4. Current Report; Prospectus Supplement.  As soon as practicable, but
in any event not later than 5:30 p.m. (New York time) on the first Trading Day
immediately following the Effective Date, the Company shall file with the
Commission a report on Form 8-K relating to the transactions contemplated by,
and describing the material terms and conditions of, this Agreement and the
Warrants and disclosing all information relating to the transactions
contemplated hereby required to be disclosed in the Registration Statement and
the Base Prospectus (but which permissibly has been omitted therefrom in
accordance with the Securities Act), including, without limitation, information
required to be disclosed in the section captioned “Plan of Distribution” in the
Base Prospectus (the “Current Report”).  The Current Report shall include a copy
of this Agreement and the form of the Warrants as exhibits. To the extent

 
2

--------------------------------------------------------------------------------

 

applicable, the Current Report shall be incorporated by reference in the
Registration Statement in accordance with the provisions of Rule 430B under the
Securities Act.  The Company heretofore has provided the Investor a reasonable
opportunity to comment on a draft of such Current Report and has given due
consideration to such comments. The Company shall file a final Base Prospectus
pursuant to Rule 424(b) under the Securities Act on or prior to the second
Trading Day immediately following the Effective Date. Pursuant to Section 5.9
and subject to the provisions of Section 5.8, on the first Trading Day
immediately following the last Trading Day of each Pricing Period, the Company
shall file with the Commission a Prospectus Supplement pursuant to Rule 424(b)
under the Securities Act disclosing the number of Shares to be issued and sold
to the Investor thereunder, the total purchase price therefor and the net
proceeds to be received by the Company therefrom and, to the extent required by
the Securities Act, identifying the Current Report.
 
ARTICLE II
 
FIXED REQUEST TERMS; OPTIONAL AMOUNT
 
Subject to the satisfaction of the conditions set forth in this Agreement, the
parties agree (unless otherwise mutually agreed upon by the parties in writing)
as follows:
 
Section 2.1. Fixed Request Notice.  The Company may, from time to time in its
sole discretion, no later than 9:30 a.m. (New York time) on the first Trading
Day of the Pricing Period, provide to the Investor a Fixed Request notice,
substantially in the form attached hereto as Exhibit B (the “Fixed Request
Notice”), which Fixed Request Notice shall become effective at 9:30 a.m. (New
York time) on the first Trading Day of the Pricing Period specified in the Fixed
Request Notice; provided; however, that if the Company delivers the Fixed
Request Notice to the Investor later than 9:30 a.m. (New York time) on a Trading
Day, then the first Trading Day of such Pricing Period shall not be the Trading
Day on which the Investor received such Fixed Request Notice (it being
acknowledged and agreed that if such Fixed Request Notice is defective as a
result of such delivery, the Investor shall so notify the Company and the
Company may reissue a Fixed Request Notice in compliance with this Article II).
The Fixed Request Notice shall specify the Fixed Amount Requested, establish the
Threshold Price for such Fixed Request, designate the first and last Trading Day
of the Pricing Period and specify the Optional Amount, if any, that the Company
elects to grant to the Investor during the Pricing Period and the applicable
Threshold Price for such Optional Amount (the “Optional Amount Threshold
Price”). The Threshold Price and the Optional Amount Threshold Price established
by the Company in a Fixed Request Notice may be the same or different, in the
Company’s sole discretion. Upon the terms and subject to the conditions of this
Agreement, the Investor is obligated to accept each Fixed Request Notice
prepared and delivered in accordance with the provisions of this Agreement.
 
Section 2.2. Fixed Requests.  From time to time during the Investment Period,
the Company may in its sole discretion deliver to the Investor a Fixed Request
Notice for a specified Fixed Amount Requested, and the applicable discount price
(the “Discount Price”) shall be determined, in accordance with the price and
share amount parameters as set forth below or such other parameters mutually
agreed upon by the Investor and the Company, and upon the terms and subject to
the conditions of this Agreement, the Investor shall purchase from the Company
the Shares subject to such Fixed Request Notice at the Discount Price; provided,
however, that

 
3

--------------------------------------------------------------------------------

 

(i) if an ex-dividend date is established by the Trading Market in respect of
the Common Stock on or between the first Trading Day of the applicable Pricing
Period and the applicable Settlement Date, the Discount Price shall be reduced
by the per share dividend amount and (ii) the Company may not deliver any single
Fixed Request Notice for a Fixed Amount Requested in excess of the lesser of (a)
the amount in the applicable Fixed Amount Requested column below and (b) 2.5% of
the Market Capitalization:
 
Threshold Price
Fixed Amount Requested
Discount Price
Equal to or greater than $7.00
 
Not to exceed $14,000,000
95.00% of the VWAP
Equal to or greater than $6.00 and less than $7.00
 
Not to exceed $12,000,000
95.00% of the VWAP
Equal to or greater than $5.00 and less than $6.00
 
Not to exceed $10,000,000
95.00% of the VWAP
Equal to or greater than $4.50 and less than $5.00
Not to exceed $9,000,000
95.00% of the VWAP
 
Equal to or greater than $4.00 and less than $4.50
Not to exceed $8,000,000
95.00% of the VWAP
 
Equal to or greater than $3.50 and less than $4.00
Not to exceed $7,000,000
95.00% of the VWAP
 
Equal to or greater than $3.00 and less than $3.50
Not to exceed $6,000,000
95.00% of the VWAP
 
Equal to or greater than $2.50 and less than $3.00
Not to exceed $5,000,000
95.00% of the VWAP
 
Equal to or greater than $2.00 and less than $2.50
Not to exceed $4,000,000
95.00% of the VWAP
 
Equal to or greater than $1.50 and less than $2.00
Not to exceed $3,000,000
95.00% of the VWAP
 
Equal to or greater than $1.00 and less than $1.50
Not to exceed $2,000,000
95.00% of the VWAP
 
Equal to or greater than $0.75 and less than $1.00
Not to exceed $1,500,000
95.00% of the VWAP
 
Equal to or greater than $0.50 and less than $0.75
Not to exceed $1,000,000
95.00% of the VWAP
 

 
Anything to the contrary in this Agreement notwithstanding, at no time shall the
Investor be required to purchase more than $14,000,000 worth of Common Stock in
respect of any Pricing Period (not including Common Stock subject to any
Optional Amount).  The date on which the Company delivers any Fixed Request
Notice in accordance with this Section 2.2 hereinafter shall be referred to as a
“Fixed Request Exercise Date”.
 
Section 2.3. Share Calculation.  With respect to the Trading Days during the
applicable Pricing Period for which the VWAP equals or exceeds the Threshold
Price, the number of Shares to be issued by the Company to the Investor pursuant
to a Fixed Request shall equal the aggregate sum of each quotient (calculated
for each Trading Day during the applicable Pricing Period for which the VWAP
equals or exceeds the Threshold Price) determined pursuant to the following
equation (rounded to the nearest whole Share):
 
N = (A x B)/C, where:
 
 
4

--------------------------------------------------------------------------------

 
 
N = the number of Shares to be issued by the Company to the Investor in respect
of a Trading Day during the applicable Pricing Period for which the VWAP equals
or exceeds the Threshold Price,
 
A = 0.10 (the “Multiplier”),
 
B = the total Fixed Amount Requested, and
 
C = the applicable Discount Price.
 
Section 2.4. Limitation of Fixed Requests.  The Company shall not make more than
one Fixed Request in each Pricing Period.  Not less than five Trading Days shall
elapse between the end of one Pricing Period and the commencement of any other
Pricing Period during the Investment Period.  There shall be permitted a maximum
of 24 Fixed Requests during the Investment Period.  Each Fixed Request
automatically shall expire immediately following the last Trading Day of each
Pricing Period.
 
Section 2.5. Reduction of Commitment.  On the last Trading Day of each Pricing
Period, the Investor’s Total Commitment under this Agreement automatically (and
without the need for any amendment to this Agreement) shall be reduced, on a
dollar-for-dollar basis, by the total amount of the Fixed Request Amount and the
Optional Amount Dollar Amount, if any, for such Pricing Period paid to the
Company at the Settlement Date.
 
Section 2.6. Below Threshold Price.  If the VWAP on any Trading Day in a Pricing
Period is lower than the Threshold Price, then for each such Trading Day the
Fixed Amount Requested shall be reduced, on a dollar-for-dollar basis, by an
amount equal to the product of (x) the Multiplier and (y) the total Fixed Amount
Requested, and no Shares shall be purchased or sold with respect to such Trading
Day, except as provided below.  If trading in the Common Stock on NASDAQ (or any
other U.S. national securities exchange on which the Common Stock is then
listed) is suspended for any reason for more than three hours on any Trading
Day, the Investor may at its option deem the price of the Common Stock to be
lower than the Threshold Price for such Trading Day and, for each such Trading
Day, the total amount of the Fixed Amount Requested shall be reduced as provided
in the immediately preceding sentence, and no Shares shall be purchased or sold
with respect to such Trading Day, except as provided below.  For each Trading
Day during a Pricing Period on which the VWAP is lower (or is deemed to be lower
as provided in the immediately preceding sentence) than the Threshold Price, the
Investor may in its sole discretion elect to purchase such U.S. dollar amount of
Shares equal to the amount by which the Fixed Amount Requested has been reduced
in accordance with this Section 2.6, at the Threshold Price multiplied by
0.95.  The Investor shall inform the Company via facsimile transmission not
later than 8:00 p.m. (New York time) on the last Trading Day of such Pricing
Period as to the number of Shares, if any, the Investor elects to purchase as
provided in this Section 2.6.
 
Section 2.7. Settlement.  The payment for, against simultaneous delivery of,
Shares in respect of each Fixed Request shall be settled on the second Trading
Day next following the last Trading Day of each Pricing Period, or on such
earlier date as the parties may mutually agree (the “Settlement Date”). On each
Settlement Date, the Company shall, or shall cause its transfer

 
5

--------------------------------------------------------------------------------

 

agent to, electronically transfer the Shares purchased by the Investor by
crediting the Investor’s or its designees’ account at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system, which Shares shall be freely
tradable and transferable and without restriction on resale, against
simultaneous payment therefor to the Company’s designated account by wire
transfer of immediately available funds; provided that if the Shares are
received by the Investor later than 1:00 p.m. (New York time), payment therefor
shall be made with next day funds. As set forth in Section 9.1(ii), a failure by
the Company to deliver such Shares shall result in the payment of liquidated
damages by the Company to the Investor.
 
Section 2.8. Reduction of Pricing Period.  If during a Pricing Period the
Company elects to reduce the number of Trading Days in such Pricing Period (and
thereby amend its previously delivered Fixed Request Notice), the Company shall
so notify the Investor before 9:00 a.m. (New York time) on any Trading Day
during a Pricing Period (a “Reduction Notice”) and the last Trading Day of such
Pricing Period shall be the Trading Day immediately preceding the Trading Day on
which the Investor received such Reduction Notice; provided, however, that if
the Company delivers the Reduction Notice later than 9:00 a.m. (New York time)
on a Trading Day during a Pricing Period, then the last Trading Day of such
Pricing Period instead shall be the Trading Day on which the Investor received
such Reduction Notice.
 
Upon receipt of a Reduction Notice, the Investor (i) shall purchase the Shares
in respect of each Trading Day in such reduced Pricing Period for which the VWAP
equals or exceeds the Threshold Price in accordance with Section 2.3 hereof;
(ii) may elect to purchase the Shares in respect of any Trading Day in such
reduced Pricing Period for which the VWAP is (or is deemed to be) lower than the
Threshold Price in accordance with Section 2.6 hereof; and (iii) may elect to
exercise all or any portion of an Optional Amount on any Trading Day during such
reduced Pricing Period in accordance with Sections 2.10 and 2.11 hereof.
 
In addition, upon receipt of a Reduction Notice, the Investor may elect to
purchase such U.S. dollar amount of additional Shares equal to the product
determined pursuant to the following equation:
 
D = (A/B) x (B – C), where:
 
D = the U.S. dollar amount of additional Shares to be purchased,
 
A = the Fixed Amount Requested,
 
B  = 10 or, for purposes of this Section 2.8, such lesser number of Trading Days
as the parties may mutually agree to, and
 
C = the number of Trading Days in the reduced Pricing Period,
 
at a per Share price equal to (x) the Fixed Amount Requested attributable to the
reduced Pricing Period divided by (y) the number of Shares to be purchased
during such reduced Pricing Period pursuant to clauses (i) and (ii) (as
applicable) of the immediately preceding paragraph.
 
 
6

--------------------------------------------------------------------------------

 
 
The Investor may also elect to exercise any portion of the applicable Optional
Amount which was unexercised during the reduced Pricing Period by issuing an
Optional Amount Notice to the Company not later than 10:00 a.m. (New York time)
on the first Trading Day next following the last Trading Day of the reduced
Pricing Period. The number of Shares to be issued upon exercise of such Optional
Amount shall be calculated pursuant to the equation set forth in Section 2.10
hereof, except that “C” shall equal the greater of (i) the VWAP for the Common
Stock on the last Trading Day of the reduced Pricing Period or (ii) the Optional
Amount Threshold Price.
 
The payment for, against simultaneous delivery of, Shares to be purchased and
sold in accordance with this Section 2.8 shall be settled on the second Trading
Day next following the Trading Day on which the Investor receives a Reduction
Notice.
 
Section 2.9. Optional Amount.  With respect to any Pricing Period, the Company
may in its sole discretion grant to the Investor the right to exercise, from
time to time during the Pricing Period (but not more than once on any Trading
Day), all or any portion of an Optional Amount.  The maximum Optional Amount
Dollar Amount and the Optional Amount Threshold Price shall be set forth in the
Fixed Request Notice.  If an ex-dividend date is established by the Trading
Market in respect of the Common Stock on or between the first Trading Day of the
applicable Pricing Period and the applicable Settlement Date, the applicable
exercise price in respect of the Optional Amount shall be reduced by the per
share dividend amount.  Each daily Optional Amount exercise shall be aggregated
during the Pricing Period and settled on the next Settlement Date.  The Optional
Amount Threshold Price designated by the Company in its Fixed Request Notice
shall apply to each Optional Amount exercised during the applicable Pricing
Period.
 
Section 2.10. Calculation of Optional Amount Shares.  The number of shares of
Common Stock to be issued in connection with the exercise of an Optional Amount
shall be the quotient determined pursuant to the following equation (rounded to
the nearest whole Share):
 
O = A/(B x C), where:
 
O = the number of shares of Common Stock to be issued in connection with such
Optional Amount exercise,
 
A = the Optional Amount Dollar Amount with respect to which the Investor has
delivered an Optional Amount Notice,
 
B = 0.95, and
 
C = the greater of (i) the VWAP for the Common Stock on the day the Investor
delivers the Optional Amount Notice or (ii) the Optional Amount Threshold Price.
 
Section 2.11. Exercise of Optional Amount.  If granted by the Company to the
Investor with respect to a Pricing Period, all or any portion of the Optional
Amount may be exercised by the Investor on any Trading Day during the Pricing
Period, subject to the limitations set forth in Section 2.9.  As a condition to
each exercise of an Optional Amount pursuant to this Section 2.11, the Investor
shall issue an Optional Amount Notice to the Company no later than 8:00 p.m.
(New York time) on the day of such Optional Amount exercise.  If the Investor
does not exercise an Optional Amount in full by 8:00 p.m. (New York time) on the
last Trading Day of the applicable Pricing Period, such unexercised portion of
the Investor’s Optional Amount with respect to that Pricing Period automatically
shall lapse and terminate.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 2.12. Aggregate Limit.  Notwithstanding anything to the contrary
contained in this Agreement, in no event may the Company issue a Fixed Request
Notice or grant an Optional Amount to the extent that the sale of Shares
pursuant thereto and pursuant to all prior Fixed Request Notices and Optional
Amounts issued hereunder, and as liquidated damages pursuant to Section 9.1(ii),
would cause the Company to sell or the Investor to purchase Shares which in the
aggregate are in excess of the Aggregate Limit.  If the Company issues a Fixed
Request Notice or Optional Amount that otherwise would permit the Investor to
purchase shares of Common Stock which would cause the aggregate purchases by
Investor hereunder to exceed the Aggregate Limit, such Fixed Request Notice or
Optional Amount shall be void ab initio to the extent of the amount by which the
dollar value of shares or number of shares, as the case may be, of Common Stock
otherwise issuable pursuant to such Fixed Request Notice or Optional Amount
together with the dollar value of shares or number of shares, as the case may
be, of all other Common Stock purchased by the Investor pursuant hereto, or
issued as liquidated damages pursuant to Section 9.1(ii), would exceed the
Aggregate Limit. The Company hereby represents, warrants and covenants that
neither it nor any of its Subsidiaries (i) has effected any transaction or
series of transactions, (ii) is a party to any pending transaction or series of
transactions or (iii) shall enter into any contract, agreement,
agreement-in-principle, arrangement or understanding with respect to, or shall
effect, any Other Financing which, in any of such cases, may be aggregated with
the transactions contemplated by this Agreement for purposes of determining
whether approval of the Company’s stockholders is required under any bylaw,
listed securities maintenance standards or other rules of the Trading Market;
provided, however, that the Company shall be permitted to take any action
referred to in clause (iii) above if (a) the Company has timely provided the
Investor with an Integration Notice as provided in Section 5.6(ii) hereof and
(b) unless the Investor has previously terminated this Agreement pursuant to
Section 7.2, the Company obtains the requisite stockholder approval prior to the
closing of such Other Financing.
 
At the Company’s sole discretion, and effective automatically upon receipt by
the Investor of notice thereof from the Company, this Agreement may be amended
by the Company from time to time to reduce the Aggregate Limit by a specified
dollar amount of Common Stock which shall be no greater than is required to
enable the Company to utilize the Registration Statement to consummate an
underwritten public offering of Common Stock or a registered direct public
offering of Common Stock during the Investment Period; provided, however, that
any such amendment of this Agreement (and any such purported amendment) shall be
void and of no force and effect if the effect thereof would restrict, materially
delay, conflict with or impair the ability or right of the Company to perform
its obligations under this Agreement and the Warrants, including, without
limitation, the obligation of the Company to deliver the Commitment Shares to
the Investor on the Effective Date, the obligation of the Company to deliver the
Shares to the Investor in respect of a previously delivered Fixed Request or
Optional Amount on the applicable Settlement Date, and the obligation of the
Company to deliver the Warrant Shares in respect of any exercise (in whole or in
part) of the Warrants in accordance with the terms thereof.  In the event the
Company shall have elected to reduce the Aggregate Limit as provided in the
immediately preceding sentence, at the Company’s sole discretion, and effective
automatically upon receipt by the Investor of notice thereof from the Company,
the

 
8

--------------------------------------------------------------------------------

 

Company may subsequently amend this Agreement to increase the Aggregate Limit up
to $25,000,000; provided, however, that in no event shall the Company be
entitled to issue Fixed Requests and grant Optional Amounts during the remainder
of the Investment Period for an aggregate amount greater than the amount
obtained by subtracting (x) the aggregate of all Fixed Request Amounts and
Optional Amount Dollar Amounts (including any amounts paid as liquidated damages
pursuant to Section 9.1(ii) hereunder) covered by all Fixed Requests and
Optional Amounts theretofore issued or granted by the Company in respect of
which a settlement has occurred pursuant to Section 2.7 from (y) $25,000,000,
subject in all cases to the Trading Market Limit.
 
Section 2.13. Commitment Shares and Warrants.  In consideration for the
Investor’s execution and delivery of this Agreement, concurrently with the
execution and delivery of this Agreement on the Effective Date: (i) the Company
shall deliver irrevocable instructions to its transfer agent to electronically
transfer the Commitment Shares to the Investor, not later than 4:00 p.m. (New
York time) on the second Trading Day immediately following the Effective Date,
by crediting the Investor’s or its designees’ account at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system, which Commitment Shares shall be
issued pursuant to the Registration Statement and without any restriction on
resale, provided that the Investor hereby agrees that it shall not resell or
transfer such Commitment Shares for a period of 90 days immediately following
the Effective Date, except for any transfer to an Affiliate of the Investor; and
(ii) the Company shall execute, issue and deliver to the Investor, at its
address set forth in Section 9.4 hereof by overnight courier, (a) a Warrant,
pursuant to which the Investor may purchase from the Company up to 666,667
Warrant Shares at an exercise price of $1.69, upon the terms and subject to the
conditions set forth therein, (b) a Warrant, pursuant to which the Investor may
purchase from the Company up to 666,667 Warrant Shares at an exercise price of
$2.02, upon the terms and subject to the conditions set forth therein, and (c) a
Warrant, pursuant to which the Investor may purchase from the Company up to
266,666 Warrant Shares at an exercise price of $2.36, upon the terms and subject
to the conditions set forth therein, all of which Warrants shall be issued
pursuant to the Registration Statement and without any restriction on resale.
For the avoidance of doubt, all of the Commitment Shares and each of the
Warrants shall be fully earned as of the Effective Date, regardless of whether
any Fixed Requests are issued by the Company or settled hereunder.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
 
The Investor hereby makes the following representations and warranties to the
Company:
 
Section 3.1. Organization and Standing of the Investor.  The Investor is a
business company duly organized, validly existing and in good standing under the
laws of the British Virgin Islands.
 
Section 3.2. Authorization and Power.  The Investor has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to purchase the Shares in accordance with the terms hereof.  The
execution, delivery and performance of this Agreement by the Investor and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action, and no further

 
9

--------------------------------------------------------------------------------

 

consent or authorization of the Investor, its Board of Directors or stockholders
is required.  This Agreement has been duly executed and delivered by the
Investor.  This Agreement constitutes a valid and binding obligation of the
Investor enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership, or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
 
Section 3.3. No Conflicts.  The execution, delivery and performance by the
Investor of this Agreement and the consummation by the Investor of the
transactions contemplated herein do not and shall not (i) result in a violation
of such Investor’s charter documents, bylaws or other applicable organizational
instruments, (ii) conflict with, constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give rise to
any rights of termination, amendment, acceleration or cancellation of, any
material agreement, mortgage, deed of trust, indenture, note, bond, license,
lease agreement, instrument or obligation to which the Investor is a party or is
bound, (iii) create or impose any lien, charge or encumbrance on any property of
the Investor under any agreement or any commitment to which the Investor is
party or under which the Investor is bound or under which any of its properties
or assets are bound, or (iv) result in a violation of any federal, state, local
or foreign statute, rule, or regulation, or any order, judgment or decree of any
court or governmental agency applicable to the Investor or by which any of its
properties or assets are bound or affected, except, in the case of clauses (ii),
(iii) and (iv), for such conflicts, defaults, terminations, amendments,
acceleration, cancellations and violations as would not, individually or in the
aggregate, prohibit or otherwise interfere with the ability of the Investor to
enter into and perform its obligations under this Agreement in any material
respect.  The Investor is not required under federal, state, local or foreign
law, rule or regulation to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or to purchase the Shares in accordance with the terms hereof.
 
Section 3.4. Information.  All materials relating to the business, financial
condition, management and operations of the Company and materials relating to
the offer and sale of the Securities which have been requested by the Investor
have been furnished or otherwise made available to the Investor or its advisors
(subject to Section 5.12 of this Agreement).  The Investor and its advisors have
been afforded the opportunity to ask questions of representatives of the
Company.  The Investor has sought such accounting, legal and tax advice as it
has considered necessary to make an informed investment decision with respect to
its acquisition of the Securities.  The Investor understands that it (and not
the Company) shall be responsible for its own tax liabilities that may arise as
a result of this investment or the transactions contemplated by this Agreement
and the Warrants.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as set forth in the disclosure schedule delivered by the Company to the
Investor (which is hereby incorporated by reference in, and constitutes an
integral part of, this Agreement) (the “Disclosure Schedule”), the Company
hereby makes the following representations and warranties to the Investor:
 
 
10

--------------------------------------------------------------------------------

 
 
Section 4.1. Organization, Good Standing and Power.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of New Jersey and has the requisite corporate power and authority
to own, lease and operate its properties and assets and to conduct its business
as it is now being conducted.  The Company and each Subsidiary is duly qualified
as a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except for any jurisdiction in which the
failure to be so qualified would not have a Material Adverse Effect.
 
Section 4.2. Authorization, Enforcement.  The Company has the requisite
corporate power and authority to enter into and perform this Agreement and the
Warrants and to issue and sell the Securities in accordance with the terms
hereof and thereof, as applicable. Except for approvals of the Company’s Board
of Directors or a committee thereof as may be required in connection with any
issuance and sale of Shares to the Investor hereunder (which approvals shall be
obtained prior to the delivery of any Fixed Request Notice), the execution,
delivery and performance by the Company of this Agreement and the Warrants and
the consummation by it of the transactions contemplated hereby and thereby have
been duly and validly authorized by all necessary corporate action and no
further consent or authorization of the Company or its Board of Directors or
stockholders is required.  Each of this Agreement and the Warrants has been duly
executed and delivered by the Company and constitutes a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.
 
Section 4.3. Capitalization.  The authorized capital stock of the Company and
the shares thereof issued and outstanding are as set forth in the Commission
Documents as of the dates reflected therein.  All of the outstanding shares of
Common Stock have been duly authorized and validly issued, and are fully paid
and nonassessable.  Except as set forth in the Commission Documents, as of the
Effective Date, no shares of Common Stock were entitled to preemptive rights or
registration rights and there were no outstanding options, warrants, scrip,
rights to subscribe to, call or commitments of any character whatsoever relating
to, or securities or rights convertible into or exchangeable for, any shares of
capital stock of the Company, other than those issued or granted in the ordinary
course of business.  Except as set forth in the Commission Documents, as of the
Effective Date, there were no contracts, commitments, understandings, or
arrangements by which the Company is or may become bound to issue additional
shares of the capital stock of the Company or options, securities or rights
convertible into or exchangeable for any shares of capital stock of the
Company.  Except for customary transfer restrictions contained in agreements
entered into by the Company to sell restricted securities or as set forth in the
Commission Documents, as of the Effective Date, the Company was not a party to,
and it had no knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of the Company.  Except as set forth in the
Commission Documents, the offer and sale of all capital stock, convertible or
exchangeable securities, rights, warrants or options of the Company issued prior
to the Effective Date complied with all applicable federal and state securities
laws, and no stockholder has any right of rescission or damages or any “put” or
similar right with respect thereto that would have a Material Adverse

 
11

--------------------------------------------------------------------------------

 

Effect.  The Company has furnished or made available to the Investor via the
Commission’s Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”)
true and correct copies of the Company’s Certificate of Incorporation as in
effect on the Effective Date (the “Charter”), and the Company’s Bylaws as in
effect on the Effective Date (the “Bylaws”), and true and correct copies
(redacted as appropriate) of all executed resolutions of the Company’s Board of
Directors (and committees thereof) relating to the capital stock of the Company
(and transactions in respect thereof) since December 31, 2005 (except with
respect to issuances of shares of capital stock of the Company to directors or
employees of the Company as fees or compensation that were duly approved by the
Company’s Board of Directors or a committee thereof).
 
Section 4.4. Issuance of Securities. The Commitment Shares, the Warrants and the
Warrant Shares have been, and the Shares to be issued under this Agreement have
been or will be (prior to the delivery of any Fixed Request Notice to the
Investor hereunder), duly authorized by all necessary corporate action on the
part of the Company. The Commitment Shares, when issued in accordance with the
terms of this Agreement, and the Shares, when paid for in accordance with the
terms of this Agreement, shall be validly issued and outstanding, fully paid and
nonassessable and free from all liens, charges, taxes, security interests,
encumbrances, rights of first refusal, preemptive or similar rights and other
encumbrances with respect to the issue thereof. The Warrants have been validly
issued to the Investor and are outstanding and are free from all liens, charges,
taxes, security interests, encumbrances, rights of first refusal, preemptive or
similar rights and other encumbrances with respect to the issue thereof. The
Company has reserved from its duly authorized capital stock not less than the
maximum number of shares of Common Stock issuable upon exercise of the Warrants
(without regard to any limitations on the exercise of the Warrants set forth
therein). Upon issuance in accordance with the terms of the Warrants, the
Warrant Shares shall be validly issued and outstanding, fully paid and
nonassessable and free from all liens, charges, taxes, security interests,
encumbrances, rights of first refusal, preemptive or similar rights and other
encumbrances with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Common Stock.
 
Section 4.5. No Conflicts.  The execution, delivery and performance by the
Company of this Agreement and the Warrants and the consummation by the Company
of the transactions contemplated hereby and thereby do not and shall not (i)
result in a violation of any provision of the Company’s Charter or Bylaws, (ii)
conflict with, constitute a default (or an event which, with notice or lapse of
time or both, would become a default) under, or give rise to any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
mortgage, deed of trust, indenture, note, bond, license, lease agreement,
instrument or obligation to which the Company or any of its Significant
Subsidiaries is a party or is bound (including, without limitation, any listing
agreement with the Trading Market), (iii) create or impose a lien, charge or
encumbrance on any property of the Company or any of its Significant
Subsidiaries under any agreement or any commitment to which the Company or any
of its Significant Subsidiaries is a party or under which the Company or any of
its Significant Subsidiaries is bound or under which any of their respective
properties or assets are bound, or (iv) result in a violation of any federal,
state, local or foreign statute, rule, regulation, order, judgment or decree
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries are bound or affected, except,
in the case of clauses (ii), (iii) and (iv), for such conflicts, defaults,
terminations, amendments, acceleration, cancellations, liens, charges,
encumbrances and violations as would not, individually or in the aggregate, have
a Material

 
12

--------------------------------------------------------------------------------

 

Adverse Effect.  The Company is not required under federal, state, local or
foreign law, rule or regulation to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement or the Warrants, or to issue and sell the Securities to the Investor
in accordance with the terms hereof and thereof, as applicable (other than any
filings which may be required to be made by the Company with the Commission, the
Financial Industry Regulatory Authority (the “FINRA”) or the Trading Market
subsequent to the Effective Date, including but not limited to a Prospectus
Supplement under Sections 1.4 and 5.9 of this Agreement, the FINRA Filing under
Section 5.1 of this Agreement and any registration statement, prospectus or
prospectus supplement which has been or may be filed pursuant to this
Agreement).
 
Section 4.6. Commission Documents, Financial Statements.  (a)  The Common Stock
is registered pursuant to Section 12(b) or 12(g) of the Exchange Act and, except
as disclosed in the Commission Documents, as of the Effective Date the Company
had timely filed (giving effect to permissible extensions in accordance with
Rule 12b-25 under the Exchange Act) all Commission Documents.  The Company has
delivered or made available to the Investor via EDGAR or otherwise true and
complete copies of the Commission Documents filed with the Commission prior to
the Effective Date (including, without limitation, the 2008 Form 10-K) and has
delivered or made available to the Investor via EDGAR or otherwise true and
complete copies of all of the Commission Documents heretofore incorporated by
reference in the Registration Statement and the Prospectus.  The Company has not
provided to the Investor any information which, according to applicable law,
rule or regulation, should have been disclosed publicly by the Company but which
has not been so disclosed, other than with respect to the transactions
contemplated by this Agreement.  As of its filing date, each Commission Document
filed with the Commission and incorporated by reference in the Registration
Statement and the Prospectus (including, without limitation, the 2008 Form 10-K)
complied in all material respects with the requirements of the Exchange Act,
and, as of its filing date (or, if amended or superseded by a filing prior to
the Effective Date, on the date of such amended or superseded filing), such
Commission Document did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  Each Commission Document to be filed with the
Commission after the Effective Date and incorporated by reference in the
Registration Statement, the Prospectus and any Prospectus Supplement required to
be filed pursuant to Sections 1.4 and 5.9 hereof during the Investment Period
(including, without limitation, the Current Report), when such document becomes
effective or is filed with the Commission, as the case may be, shall comply in
all material respects with the requirements of the Securities Act or the
Exchange Act, and shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.
 
(b) The financial statements, together with the related notes and schedules, of
the Company included in the Commission Documents comply as to form in all
material respects with all applicable accounting requirements and the published
rules and regulations of the Commission and all other applicable rules and
regulations with respect thereto.  Such financial statements, together with the
related notes and schedules, have been prepared in accordance with

 
13

--------------------------------------------------------------------------------

 

GAAP applied on a consistent basis during the periods involved (except (i) as
may be otherwise indicated in such financial statements or the notes thereto or
(ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements and are subject to
normal year-end audit adjustments), and fairly present in all material respects
the financial condition of the Company and its consolidated Subsidiaries as of
the dates thereof and the results of operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments).
 
(c) The Company has timely filed with the Commission and made available to the
Investor via EDGAR or otherwise all certifications and statements required by
(x) Rule 13a-14 or Rule 15d-14 under the Exchange Act or (y) 18 U.S.C. Section
1350 (Section 906 of the Sarbanes-Oxley Act of 2002 (“SOXA”)) with respect to
all relevant Commission Documents.  The Company is in compliance in all material
respects with the provisions of SOXA applicable to it as of the date
hereof.  The Company maintains disclosure controls and procedures required by
Rule 13a-15 or Rule 15d-15 under the Exchange Act; such controls and procedures
are effective to ensure that all material information concerning the Company and
its Subsidiaries is made known on a timely basis to the individuals responsible
for the timely and accurate preparation of the Company’s Commission filings and
other public disclosure documents.  As used in this Section 4.6(c), the term
“file” shall be broadly construed to include any manner in which a document or
information is furnished, supplied or otherwise made available to the
Commission.
 
(d) Deloitte & Touche LLP, who have expressed their opinions on the audited
financial statements and related schedules included or incorporated by reference
in the Registration Statement and the Base Prospectus are, with respect to the
Company, independent public accountants as required by the Securities Act and is
an independent registered public accounting firm within the meaning of SOXA as
required by the rules of the Public Company Accounting Oversight Board.
 
Section 4.7. Subsidiaries.  The 2008 Form 10-K sets forth each Subsidiary of the
Company as of the Effective Date, showing its jurisdiction of incorporation or
organization and the percentage of the Company’s ownership of the outstanding
capital stock or other ownership interests of such Subsidiary, and the Company
does not have any other Subsidiaries as of the Effective Date.
 
Section 4.8. No Material Adverse Effect.  Since September 30, 2008, the Company
has not experienced or suffered any Material Adverse Effect, and there exists no
current state of facts, condition or event which would reasonably be expected to
have a Material Adverse Effect, except (i) as disclosed in any Commission
Documents filed since September 30, 2008 or (ii) continued losses from
operations.
 
Section 4.9. Indebtedness.  The Company’s Quarterly Report on Form 10-Q for its
fiscal quarter ended June 30, 2009 sets forth, as of June 30, 2009, all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments through such date.
For the purposes of this Agreement, “Indebtedness” shall mean (a) any
liabilities for borrowed money or amounts owed in excess of $10,000,000 (other
than trade accounts payable incurred in the ordinary course of business), (b)

 
14

--------------------------------------------------------------------------------

 

all guaranties, endorsements, indemnities and other contingent obligations in
respect of Indebtedness of others in excess of $10,000,000, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $10,000,000 due under
leases required to be capitalized in accordance with GAAP.  There is no existing
or continuing default or event of default in respect of any Indebtedness of the
Company or any of its Subsidiaries.
 
Section 4.10. Title To Assets.  Each of the Company and its Subsidiaries has
good and marketable title to all of their respective real and personal property
reflected in the Commission Documents, free of mortgages, pledges, charges,
liens, security interests or other encumbrances, except for those indicated in
the Commission Documents or those that would not have a Material Adverse
Effect.  To the Company’s knowledge, all real property leases of the Company are
valid and subsisting and in full force and effect in all material respects.
 
Section 4.11. Actions Pending.  There is no action, suit, claim, investigation
or proceeding pending, or to the knowledge of the Company threatened, against
the Company or any Subsidiary which questions the validity of this Agreement or
the Warrants or the transactions contemplated hereby or thereby or any action
taken or to be taken pursuant hereto or thereto.  Except as set forth in the
Commission Documents, there is no action, suit, claim, investigation or
proceeding pending, or to the knowledge of the Company threatened, against or
involving the Company, any Subsidiary or any of their respective properties or
assets, or involving any officers or directors of the Company or any of its
Subsidiaries, including, without limitation, any securities class action lawsuit
or stockholder derivative lawsuit, in each case which, if determined adversely
to the Company, its Subsidiary or any officer or director of the Company or its
Subsidiaries, would have a Material Adverse Effect.  With respect to each of
those certain claims, disputes, investigations, arbitrations, actions or
proceedings under the caption “Item 1. Legal Proceedings” in Part II of the
Company’s Quarterly Report on Form 10-Q for its fiscal quarter ended June 30,
2009, there has been no event or change required to be disclosed in a filing
under the Exchange Act that has not been so disclosed.
 
Section 4.12. Compliance With Law.  The business of the Company and the
Subsidiaries has been and is presently being conducted in compliance with all
applicable federal, state, local and foreign governmental laws, rules,
regulations and ordinances, except as set forth in the Commission Documents and
except for such non-compliance which, individually or in the aggregate, would
not have a Material Adverse Effect.
 
Section 4.13. Certain Fees.  Except for the placement fee payable by the Company
to Reedland Capital Partners, an Institutional Division of Financial West Group,
Member FINRA/SIPC (“Reedland”), which shall be set forth in a separate
engagement letter between the Company and Reedland (a true and complete fully
executed copy of which has heretofore been provided to the Investor), no
brokers, finders or financial advisory fees or commissions shall be payable by
the Company or any Subsidiary (or any of their respective Affiliates) with
respect to the transactions contemplated by this Agreement. Except as set forth
in this Section 4.13 or as disclosed in Section 4.13 of the Disclosure Schedule
or in the Registration Statement, the Prospectus or the Current Report, there
are no contracts, agreements or understandings between

 
15

--------------------------------------------------------------------------------

 

the Company and any person that would give rise to a valid claim against the
Company, the Investor or the Broker-Dealer for a brokerage commission, finder’s
fee or other like payment in connection with the transactions contemplated by
this Agreement or, to the Company’s knowledge, any arrangements, agreements,
understandings, payments or issuance with respect to the Company or any of its
officers, directors, stockholders, partners, employees, Subsidiaries or
Affiliates that may affect the FINRA’s determination of the amount of
compensation to be received by any FINRA member (including, without limitation,
those FINRA members set forth on Schedule 4.13 of the Disclosure Schedule) or
person associated with any FINRA member in connection with the transactions
contemplated by this Agreement. Except as set forth in this Section 4.13 or as
disclosed in Section 4.13 of the Disclosure Schedule or in the Registration
Statement, the Prospectus or the Current Report, no “items of value” (within the
meaning of FINRA Rule 5110) have been received, and no arrangements have been
entered into for the future receipt of any items of value, from the Company or
any of its officers, directors, stockholders, partners, employees, Subsidiaries
or Affiliates by any FINRA member (including, without limitation, those FINRA
members set forth on Schedule 4.13 of the Disclosure Schedule) or person
associated with any FINRA member, during the period commencing 180 days
immediately preceding the Effective Date and ending on the date this Agreement
is terminated in accordance with Article VII, that may affect the FINRA’s
determination of the amount of compensation to be received by any FINRA member
or person associated with any FINRA member in connection with the transactions
contemplated by this Agreement.
 
Section 4.14. Operation of Business.  (a)  The Company or one or more of its
Subsidiaries possesses such permits, licenses, approvals, consents and other
authorizations (including licenses, accreditation and other similar
documentation or approvals of any local health departments) (collectively,
“Governmental Licenses”) issued by the appropriate federal, state, local or
foreign regulatory agencies or bodies necessary to conduct the business now
operated by it, except where the failure to possess such Governmental Licenses,
individually or in the aggregate, would not have a Material Adverse Effect.  The
Company and its Subsidiaries are in compliance with the terms and conditions of
all such Governmental Licenses and all applicable rules and regulations,
guidelines and policies, except where the failure to so comply, individually or
in the aggregate, would not have a Material Adverse Effect. All of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect, individually or in the aggregate, would
not have a Material Adverse Effect.  Except as set forth in the Commission
Documents or the Registration Statement, neither the Company nor any of its
Subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such Governmental Licenses or relating to a potential
violation of, failure to comply with, or request to produce additional
information under, any applicable rules and regulations, guidelines or policies
which, if the subject of any unfavorable decision, ruling or finding,
individually or in the aggregate, would have a Material Adverse Effect. This
Section 4.14 does not relate to environmental matters, such items being the
subject of Section 4.15.
 
(b)           To the Company’s knowledge, the Company or one or more of its
Subsidiaries owns or possesses adequate patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names, trade dress, logos,
copyrights and other intellectual property, including, without limitation, all
of the

 
16

--------------------------------------------------------------------------------

 

intellectual property described in the Commission Documents as being owned or
licensed by the Company (collectively, “Intellectual Property”), necessary to
carry on the business now operated by it.  Except as set forth in the Commission
Documents, there are no actions, suits or judicial proceedings pending, or to
the Company’s knowledge threatened, relating to patents or proprietary
information to which the Company or any of its Subsidiaries is a party or of
which any property of the Company or any of its Subsidiaries is subject, and
neither the Company nor any of its Subsidiaries has received any notice or is
otherwise aware of any infringement of or conflict with asserted rights of
others with respect to any Intellectual Property or of any facts or
circumstances which could render any Intellectual Property invalid or inadequate
to protect the interest of the Company and its Subsidiaries therein, and which
infringement or conflict (if the subject of any unfavorable decision, ruling or
finding) or invalidity or inadequacy, individually or in the aggregate, would
have a Material Adverse Effect.
 
Section 4.15. Environmental Compliance.  Except as disclosed in the Commission
Documents, the Company and each of its Subsidiaries have obtained all material
approvals, authorization, certificates, consents, licenses, orders and permits
or other similar authorizations of all governmental authorities, or from any
other person, that are required under any Environmental Laws, except for any
approvals, authorization, certificates, consents, licenses, orders and permits
or other similar authorizations the failure of which to obtain does not or would
not have a Material Adverse Effect.  “Environmental Laws” shall mean all
applicable laws relating to the protection of the environment including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature.  Except for such instances as would not, individually or in
the aggregate, have a Material Adverse Effect, to the Company’s knowledge, there
are no past or present events, conditions, circumstances, incidents, actions or
omissions relating to or in any way affecting the Company or its Subsidiaries
that violate or would reasonably be expected to violate any Environmental Law
after the Effective Date or that would reasonably be expected to give rise to
any environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.
 
Section 4.16. Material Agreements.  Except as set forth in the Commission
Documents, neither the Company nor any Subsidiary of the Company is a party to
any written or oral contract, instrument, agreement commitment, obligation, plan
or arrangement, a copy of which would be required to be filed with the
Commission as an exhibit to an annual report on Form 10-K (collectively,
“Material Agreements”).  The Company and each of its Subsidiaries have performed
in all material respects all the obligations required to be performed by them
under the Material Agreements, have received no notice of default or an event of
default by the Company or any of its Subsidiaries thereunder and are not aware
of any basis for the assertion thereof, and neither the Company or any of its
Subsidiaries nor, to the knowledge of the

 
17

--------------------------------------------------------------------------------

 

Company, any other contracting party thereto are in default under any Material
Agreement now in effect, the result of which would have a Material Adverse
Effect.  Each of the Material Agreements is in full force and effect, and
constitutes a legal, valid and binding obligation enforceable in accordance with
its terms against the Company and/or any of its Subsidiaries and, to the
knowledge of the Company, each other contracting party thereto, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
 
Section 4.17. Transactions With Affiliates.  Except as set forth in the
Commission Documents, there are no loans, leases, agreements, contracts, royalty
agreements, management contracts, service arrangements or other continuing
transactions exceeding $120,000 between (a) the Company or any Subsidiary, on
the one hand, and (b) any person or entity who would be covered by Item 404(a)
of Regulation S-K, on the other hand.  Except as disclosed in the Commission
Documents, there are no outstanding amounts payable to or receivable from, or
advances by the Company or any of its Subsidiaries to, and neither the Company
nor any of its Subsidiaries is otherwise a creditor of or debtor to, any
beneficial owner of more than 5% of the outstanding shares of Common Stock, or
any director, employee or Affiliate of the Company or any of its Subsidiaries,
other than (i) reimbursement for reasonable expenses incurred on behalf of the
Company or any of its Subsidiaries or (ii) as part of the normal and customary
terms of such persons’ employment or service as a director with the Company or
any of its Subsidiaries.
 
Section 4.18. Securities Act.  The Company has complied with all applicable
federal and state securities laws in connection with the offer, issuance and
sale of the Securities contemplated by this Agreement and the Warrants.
 
(i) The Company has prepared and filed with the Commission in accordance with
the provisions of the Securities Act the Registration Statement, including a
base prospectus relating to the Securities. The Registration Statement was
declared effective by order of the Commission on July 17, 2009. As of the date
hereof, the Company has not received notice that the Commission has issued or
intends to issue a stop order suspending the effectiveness of the Registration
Statement. No order preventing or suspending the use of the Prospectus or any
Permitted Free Writing Prospectus has been issued by the Commission.
 
(ii) The Company satisfies all of the requirements for the use of Form S-3 under
the Securities Act for the offering and sale of the Securities contemplated by
this Agreement and the Warrants (without reliance on General Instruction I.B.6.
of Form S-3). The Commission has not notified the Company of any objection to
the use of the form of the Registration Statement pursuant to Rule 401(g)(1)
under the Securities Act. The Registration Statement complied in all material
respects on the date on which it was declared effective by the Commission, and
will comply in all material respects at each deemed effective date with respect
to the Investor pursuant to Rule 430B(f)(2) of the Securities Act, with the
requirements of the Securities Act, and the Registration Statement (including
the documents incorporated by reference therein) did not on the date it was
declared effective by the Commission, and shall not at each deemed effective
date with respect to the Investor pursuant to Rule 430B(f)(2) of the Securities
Act, contain an untrue statement of a material fact or omit to state a material
fact

 
18

--------------------------------------------------------------------------------

 


required to be stated therein or necessary to make the statements therein not
misleading; provided that this representation and warranty does not apply to
statements in or omissions from the Registration Statement made in reliance upon
and in conformity with information relating to the Investor furnished to the
Company in writing by or on behalf of the Investor expressly for use therein.
The Registration Statement, as of the Effective Date, meets the requirements set
forth in Rule 415(a)(1)(x) under the Securities Act. The Base Prospectus
complied in all material respects on its date and on the Effective Date, and
will comply in all material respects on each applicable Fixed Request Exercise
Date and, when taken together with the applicable Prospectus Supplement and any
applicable Permitted Free Writing Prospectus, on each applicable Settlement
Date, with the requirements of the Securities Act and did not on its date and on
the Effective Date and shall not on each applicable Fixed Request Exercise Date
and, when taken together with the applicable Prospectus Supplement and any
applicable Permitted Free Writing Prospectus, on each applicable Settlement Date
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that this representation and warranty does not apply to statements in
or omissions from the Base Prospectus made in reliance upon and in conformity
with information relating to the Investor furnished to the Company in writing by
or on behalf of the Investor expressly for use therein.
 
(iii) Each Prospectus Supplement required to be filed pursuant to Sections 1.4
and 5.9 hereof, when taken together with the Base Prospectus and any applicable
Permitted Free Writing Prospectus, on its date and on the applicable Settlement
Date, shall comply in all material respects with the provisions of the
Securities Act and shall not on its date and on the applicable Settlement Date
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they are made, not misleading, except
that this representation and warranty does not apply to statements in or
omissions from any Prospectus Supplement made in reliance upon and in conformity
with information relating to the Investor furnished to the Company in writing by
or on behalf of the Investor expressly for use therein.
 
(iv) At the earliest time after the filing of the Registration Statement that
the Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2) under the Securities Act) relating to the Securities,
the Company was not and is not an “ineligible issuer” (as defined in Rule 405
under the Securities Act).  Each Permitted Free Writing Prospectus (a) shall
conform in all material respects to the requirements of the Securities Act on
the date of its first use, (b) when considered together with the Prospectus on
each applicable Fixed Request Exercise Date and on each applicable Settlement
Date, shall not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they are made,
not misleading, and (c) shall not include any information that conflicts with
the information contained in the Registration Statement, including any document
incorporated by reference therein and any Prospectus Supplement deemed to be a
part thereof that has not been superseded or modified.  The immediately
preceding sentence does not apply to statements in or omissions from any
Permitted Free Writing Prospectus made in reliance upon and in conformity with
information relating to the Investor furnished to the Company in writing by or
on behalf of the Investor expressly for use therein.
 
 
19

--------------------------------------------------------------------------------

 
 
(v) Prior to the Effective Date, the Company has not distributed any offering
material in connection with the offering and sale of the Securities.  From and
after the Effective Date and prior to the completion of the distribution of the
Securities, the Company shall not distribute any offering material in connection
with the offering and sale of the Securities, other than the Registration
Statement, the Base Prospectus as supplemented by any Prospectus Supplement or a
Permitted Free Writing Prospectus.
 
Section 4.19. Employees.  As of the Effective Date, neither the Company nor any
Subsidiary of the Company has any collective bargaining arrangements or
agreements covering any of its employees, except as set forth in the Commission
Documents.  As of the Effective Date, except as disclosed in the Registration
Statement or the Commission Documents, no officer, consultant or key employee of
the Company or any Subsidiary whose termination, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect, has
terminated or, to the knowledge of the Company, has any present intention of
terminating his or her employment or engagement with the Company or any
Subsidiary.
 
Section 4.20. Use of Proceeds.  The proceeds from the sale of the Shares and any
proceeds that may be received upon any cash exercise of the Warrants shall be
used by the Company and its Subsidiaries as set forth in the Base Prospectus and
any Prospectus Supplement filed pursuant to Sections 1.4 and 5.9.
 
Section 4.21. Investment Company Act Status.  The Company is not, and as a
result of the consummation of the transactions contemplated by this Agreement
and the Warrants and the application of the proceeds from the sale of the Shares
and any proceeds that may be received upon any cash exercise of the Warrants as
set forth in the Base Prospectus and any Prospectus Supplement shall not be, an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
 
Section 4.22. ERISA.  No liability to the Pension Benefit Guaranty Corporation
has been incurred with respect to any Plan by the Company or any of its
Subsidiaries which has had or would have a Material Adverse Effect.  No
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) or “accumulated funding deficiency” (as defined in Section 203 of
ERISA) or any of the events set forth in Section 4043(b) of ERISA has occurred
with respect to any Plan which has had or would have a Material Adverse Effect,
and the execution and delivery of this Agreement and the issuance and sale of
the Shares hereunder shall not result in any of the foregoing events.  Each Plan
is in compliance in all material respects with applicable law, including ERISA
and the Code; the Company has not incurred and does not expect to incur
liability under Title IV of ERISA with respect to the termination of, or
withdrawal from, any Plan; and each Plan for which the Company would have any
liability that is intended to be qualified under Section 401(a) of the Code is
so qualified in all material respects and nothing has occurred, whether by
action or failure to act, which would cause the loss of such qualifications.  As
used in this Section 4.22, the term “Plan” shall mean an “employee pension
benefit plan” (as defined in Section 3 of ERISA) which is or has been
established or maintained, or to which contributions are or have been made, by
the Company or any Subsidiary or by any trade or business, whether or not
incorporated, which, together with the Company or any Subsidiary, is under
common control, as described in Section 414(b) or (c) of the Code.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 4.23. Taxes.  The Company (i) has filed all necessary federal, state and
foreign income and franchise tax returns or has duly requested extensions
thereof, except for those the failure of which to file would not have a Material
Adverse Effect, (ii) has paid all federal, state, local and foreign taxes due
and payable for which it is liable, except to the extent that any such taxes are
being contested in good faith and by appropriate proceedings, except for such
taxes the failure of which to pay would not have a Material Adverse Effect, and
(iii) does not have any tax deficiency or claims outstanding or assessed or, to
the Company’s knowledge, proposed against it which would have a Material Adverse
Effect.
 
Section 4.24. Insurance.  The Company carries, or is covered by, insurance in
such amounts and covering such risks as is adequate for the conduct of its and
its Subsidiaries’ businesses and the value of their respective properties and as
is customary for companies engaged in similar businesses in similar industries.
 
Section 4.25. Acknowledgement Regarding Investor’s Acquisition of
Securities.  The Company acknowledges and agrees that the Investor is acting
solely in the capacity of an arm’s length purchaser with respect to this
Agreement and the Warrants and the transactions contemplated hereby and thereby.
The Company further acknowledges that the Investor is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
this Agreement or the Warrants or the transactions contemplated hereby or
thereby, and any advice given by the Investor or any of its representatives or
agents in connection with this Agreement or the Warrants or the transactions
contemplated hereby or thereby is merely incidental to the Investor’s
acquisition of the Securities.
 
ARTICLE V
 
COVENANTS
 
The Company covenants with the Investor, and the Investor covenants with the
Company, as follows, which covenants of one party are for the benefit of the
other party, during the Investment Period:
 
Section 5.1. Securities Compliance; FINRA Filing.
 
(i) The Company shall notify the Trading Market, as necessary, in accordance
with its rules and regulations, of the transactions contemplated by this
Agreement and the Warrants, and shall take all necessary action, undertake all
proceedings and obtain all registrations, permits, consents and approvals for
the legal and valid issuance of the Securities to the Investor in accordance
with the terms of this Agreement and the Warrants. The Investor acknowledges and
agrees that no action has been or will be taken by the Company that would permit
the offer or sale of the Securities or possession or distribution of the
Prospectus or any other offering material relating to the securities in any
non-U.S. jurisdiction where action for that purpose is required.
 
(ii) As promptly as practicable, the Company shall (with the Investor’s
assistance) prepare and, no later than 24 hours after the Effective Date, file
with the FINRA’s Corporate Financing Department via CobraDesk all documents and
information required to be filed with the FINRA pursuant to FINRA Rule 5110 with
regard to the transactions contemplated

 
21

--------------------------------------------------------------------------------

 

by this Agreement (the “FINRA Filing”). In connection therewith, on the
Effective Date, the Company shall pay to the FINRA by wire transfer of
immediately available funds the applicable filing fee with respect to the FINRA
Filing, and the Company shall be solely responsible for payment of such
fee.  The parties hereby agree to provide each other all requisite information
and otherwise to assist each other in a timely fashion in order for the Company
to complete the preparation and submission of the FINRA Filing in accordance
with this Section 5.1(ii) and to promptly respond to any inquiries or requests
from FINRA or its staff.  Each party hereto shall (A) promptly notify the other
party of any communication to that party or its Affiliates from the FINRA,
including, without limitation, any request from the FINRA or its staff for
amendments or supplements to or additional information in respect of the FINRA
Filing and permit the other party to review in advance any proposed written
communication to the FINRA and (B) furnish the other party with copies of all
written correspondence, filings and communications between them and their
Affiliates and their respective representatives and advisors, on the one hand,
and the FINRA or members of its staff, on the other hand, with respect to this
Agreement and the transactions contemplated hereby.  Each of the parties hereto
agrees to use its commercially reasonable efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, and to assist and cooperate with
the other party in doing, all things necessary, proper or advisable to obtain as
promptly as practicable (but in no event later than 60 days after the Effective
Date) written confirmation from the FINRA to the effect that the FINRA’s
Corporate Financing Department has determined not to raise any objection with
respect to the fairness and reasonableness of the terms of the transactions
contemplated by this Agreement; provided, however, that the Investor shall have
no responsibility for the compliance or non-compliance of any Broker-Dealer with
FINRA Rule 5110 and shall not be required to (x) disclose to the FINRA or to any
other governmental agency, person or entity any business, financial or other
information that the Investor deems, in its sole and absolute discretion, to be
proprietary, confidential or otherwise sensitive information, (y) amend, modify
or change any of the terms or conditions of this Agreement or the Warrants or
(z) otherwise take any other action, including, without limitation, modifying
the Discount Price thresholds referred to in Section 2.2, the terms of the
Warrants or the number of Warrant Shares subject thereto, the number of
Commitment Shares or the amount of fees and commissions to be paid to the
Broker-Dealer in connection with the transactions contemplated by this
Agreement, in each case, in such a manner that would, in the Investor’s sole and
absolute discretion, render the terms and conditions of this Agreement or the
Warrants or the transactions contemplated hereby or thereby to be no longer
advisable to the Investor. Notwithstanding anything to the contrary contained in
this Agreement, the Company shall not be permitted to deliver any Fixed Request
Notice to the Investor, and the Investor shall not be obligated to purchase any
Shares pursuant to a Fixed Request Notice, unless and until the parties hereto
shall have received written confirmation from the FINRA to the effect that the
FINRA’s Corporate Financing Department has determined not to raise any objection
with respect to the fairness and reasonableness of the terms of the transactions
contemplated by this Agreement.
 
Section 5.2. Registration and Listing.  The Company shall take all action
necessary to cause the Common Stock to continue to be registered as a class of
securities under Sections 12(b) or 12(g) of the Exchange Act, shall comply with
its reporting and filing obligations under the Exchange Act, and shall not take
any action or file any document (whether or not permitted by the Securities Act)
to terminate or suspend such registration or to terminate or suspend its
reporting and filing obligations under the Exchange Act or Securities Act,
except as permitted

 
22

--------------------------------------------------------------------------------

 

herein. The Company shall take all action necessary to continue the listing and
trading of its Common Stock and the listing of the Commitment Shares and the
Shares acquired or purchased by the Investor hereunder and the Warrant Shares
acquired by the Investor pursuant to the Warrants on the Trading Market
(including, without limitation, maintaining sufficient tangible net assets), and
shall comply with the Company’s reporting, filing and other obligations under
the bylaws, listed securities maintenance standards and other rules and
regulations of the FINRA and the Trading Market. The Company shall not take any
action which could reasonably be expected to result in the delisting or
suspension of the Common Stock on the Trading Market.
 
Section 5.3. Compliance with Laws.
 
(i) The Company shall comply, and cause each Subsidiary to comply, (a) with all
laws, rules, regulations and orders applicable to the business and operations of
the Company and its Subsidiaries, except as would not have a Material Adverse
Effect and (b) with all applicable provisions of the Securities Act, the
Exchange Act, the rules and regulations of the FINRA and the listing standards
of the Trading Market.  Without limiting the generality of the foregoing,
neither the Company nor any of its officers, directors or Affiliates has taken
or will take, directly or indirectly, any action designed or intended to
stabilize or manipulate the price of any security of the Company, or which
caused or resulted in, or which would in the future reasonably be expected to
cause or result in, stabilization or manipulation of the price of any security
of the Company.
 
(ii) The Investor shall comply with all laws, rules, regulations and orders
applicable to the performance by it of its obligations under this Agreement and
its investment in the Securities, except as would not, individually or in the
aggregate, prohibit or otherwise interfere with the ability of the Investor to
enter into and perform its obligations under this Agreement in any material
respect. Without limiting the foregoing, the Investor shall comply with all
applicable provisions of the Securities Act and the Exchange Act and any
applicable securities laws of any non-U.S. jurisdictions.
 
Section 5.4. Keeping of Records and Books of Account; Foreign Corrupt Practices
Act.
 
(i) The Company shall keep and cause each Subsidiary to keep adequate records
and books of account, in which complete entries shall be made in accordance with
GAAP consistently applied, reflecting all financial transactions of the Company
and its Subsidiaries, and in which, for each fiscal year, all proper reserves
for depreciation, depletion, obsolescence, amortization, taxes, bad debts and
other purposes in connection with its business shall be made.  The Company shall
maintain a system of internal accounting controls that (a) pertain to the
maintenance of records that in reasonable detail accurately and fairly reflect
the transactions and dispositions of the assets of the Company; (b) provide
reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with generally accepted
accounting principles, and that receipts and expenditures of the Company are
being made only in accordance with authorizations of management and directors of
the Company; and (c) provide reasonable assurance regarding prevention or timely
detection of unauthorized acquisition, use or disposition of the Company’s
assets that would likely have a material effect on the Company’s financial
statements.
 
 
23

--------------------------------------------------------------------------------

 
 
(ii) Neither the Company, nor any of its Subsidiaries, nor to the knowledge of
the Company, any of their respective directors, officers, agents, employees or
any other persons acting on their behalf shall, in connection with the operation
of the Company’s and its Subsidiaries’ respective businesses, (a) use any
corporate funds for unlawful contributions, payments, gifts or entertainment or
to make any unlawful expenditures relating to political activity to government
officials, candidates or members of political parties or organizations, (b) pay,
accept or receive any unlawful contributions, payments, expenditures or gifts,
or (c) violate or operate in noncompliance with any export restrictions,
anti-boycott regulations, embargo regulations or other applicable domestic or
foreign laws and regulations, except for such violations or noncompliant
operations that would not likely result in a Material Adverse Effect.
 
(iii) Subject to the requirements of Section 5.12 of this Agreement, from time
to time from and after the period beginning with the third Trading Day
immediately preceding each Fixed Request Exercise Date through and including the
applicable Settlement Date, the Company shall make available for inspection and
review by the Investor, customary documentation allowing the Investor and/or its
appointed counsel or advisors to conduct due diligence.
 
Section 5.5. Limitations on Holdings and Issuances. Notwithstanding any other
provision of this Agreement, the Company shall not be obligated to issue and the
Investor shall not be obligated to purchase any shares of Common Stock which,
when aggregated with all other shares of Common Stock then beneficially owned
(as calculated pursuant to Section 13(d) of the Exchange Act and Rule 13d-3
promulgated thereunder) by the Investor and its Affiliates, would result in the
beneficial ownership by the Investor of more than 9.9% of the then issued and
outstanding shares of Common Stock.
 
Section 5.6. Other Agreements and Other Financings.
 
(i) The Company shall not enter into, announce or recommend to its stockholders
any agreement, plan, arrangement or transaction in or of which the terms thereof
would restrict, materially delay, conflict with or impair the ability or right
of the Company or any Subsidiary to perform its obligations under this Agreement
and the Warrants, including, without limitation, the obligation of the Company
to deliver the Commitment Shares to the Investor not later than 4:00 p.m. (New
York time) on the second Trading Day immediately following the Effective Date,
the obligation of the Company to deliver the Shares to the Investor in respect
of a Fixed Request or Optional Amount on the applicable Settlement Date and the
obligation of the Company to deliver the Warrant Shares in respect of any
exercise (in whole or in part) of the Warrants in accordance with the terms
thereof.
 
(ii) The Company shall notify the Investor, within 48 hours, if it enters into
any agreement, plan, arrangement or transaction with a third party, the
principal purpose of which is to obtain during a Pricing Period an Other
Financing not constituting an Acceptable Financing (an “Other Financing
Notice”); provided, however, that the Company shall notify the Investor promptly
(but in no event later than 24 hours) (an “Integration Notice”) if it enters
into any agreement, plan, arrangement or transaction with a third party, the
principal purpose of which is to obtain at any time during the Investment Period
an Other Financing that would likely be aggregated with the transactions
contemplated by this Agreement for purposes of determining

 
24

--------------------------------------------------------------------------------

 

whether approval of the Company’s stockholders is required under any bylaw,
listed securities maintenance standards or other rules of the Trading Market
and, if required under applicable law, including, without limitation, Regulation
FD promulgated by the Commission, or under the applicable rules and regulations
of the Trading Market, the Company shall publicly disclose such information in
accordance with Regulation FD and the applicable rules and regulations of the
Trading Market. For purposes of this Section 5.6(ii), any press release issued
by, or Commission Document filed by, the Company shall constitute sufficient
notice, provided that it is issued or filed, as the case may be, within the time
requirements set forth in the first sentence of this Section 5.6(ii) for an
Other Financing Notice or an Integration Notice, as applicable.  For greater
certainty, the entry by the Company into any agreement, plan, arrangement or
transaction with a third party to obtain an Other Financing (or any other
financing) outside of a Pricing Period shall not trigger any requirement for the
Company to deliver an Other Financing Notice (it being acknowledged and agreed
that nothing contained in this Section 5.6(ii) shall limit or modify in any
respect the Company’s obligations in Section 7.2). During any Pricing Period in
which the Company is required to provide an Other Financing Notice pursuant to
the first sentence of this Section 5.6(ii), the Investor shall (i) have the
option to purchase the Shares subject to the Fixed Request at (x) the price
therefor in accordance with the terms of this Agreement or (y) the third party’s
per share purchase price in connection with the Other Financing, net of such
third party’s discounts, Warrant Value and fees, or (ii) the Investor may elect
to not purchase any Shares subject to the Fixed Request for that Pricing Period.
An “Other Financing” shall mean (x) the issuance of Common Stock for a purchase
price less than, or the issuance of securities convertible into or exchangeable
for Common Stock at an exercise or conversion price (as the case may be) less
than, the then Current Market Price of the Common Stock (in each case, after all
fees, discounts, Warrant Value and commissions associated with the transaction)
(a “Below Market Offering”); (y) the implementation by the Company of any
mechanism in respect of any securities convertible into or exchangeable for
Common Stock for the reset of the purchase price of the Common Stock to below
the then Current Market Price of the Common Stock (including, without
limitation, any antidilution or similar adjustment provisions in respect of any
Company securities, but specifically excluding customary adjustments for stock
splits, stock dividends, stock combinations and similar events); or (z) the
issuance of options, warrants or similar rights of subscription in each case not
constituting an Acceptable Financing. “Acceptable Financing” shall mean the
issuance by the Company of: (1) debt securities or any class or series of
preferred stock of the Company, in each case that are not convertible into or
exchangeable for Common Stock or securities convertible into or exchangeable for
Common Stock; (2) shares of Common Stock or securities convertible into or
exchangeable for Common Stock (including, without limitation, convertible debt
securities) other than in connection with a Below Market Offering; (3) shares of
Common Stock or securities convertible into or exchangeable for Common Stock
(including, without limitation, convertible debt securities) in connection with
an underwritten public offering of securities of the Company or a registered
direct public offering of securities of the Company, in each case where the
price per share of such Common Stock (or the conversion or exercise price of
such securities, as applicable) is fixed concurrently with the execution of
definitive documentation relating to such offering, and the issuance of shares
of Common Stock upon the conversion, exercise or exchange thereof; (4) shares of
Common Stock or securities convertible into or exchangeable for Common Stock in
connection with awards under the Company’s benefit and equity plans and
arrangements and the issuance of shares of Common Stock upon the conversion,
exercise or exchange thereof; (5) shares of Common Stock issuable

 
25

--------------------------------------------------------------------------------

 

upon the conversion or exchange of equity awards or convertible or exchangeable
securities (including, without limitation, convertible debt securities)
outstanding as of the Effective Date; (6) shares of Common Stock or securities
convertible into or exchangeable for Common Stock (including, without
limitation, convertible debt securities) issued in connection with the
acquisition, license or sale of one or more other companies, equipment,
technologies or lines of business, and the issuance of shares of Common Stock
upon the conversion, exercise or exchange thereof; (7) shares of Common Stock or
securities convertible into or exchangeable for Common Stock (including, without
limitation, convertible debt securities) or similar rights to subscribe for the
purchase of shares of Common Stock in connection with technology sharing,
licensing, research and joint development agreements (or amendments thereto)
with third parties, and the issuance of shares of Common Stock upon the
conversion, exercise or exchange thereof; and (8) shares of Common Stock and/or
warrants or similar rights to subscribe for the purchase of shares of Common
Stock issued in connection with equipment financings and/or real property leases
(or amendments thereto) and the issuance of shares of Common Stock upon the
exercise thereof.
 
Section 5.7. Stop Orders.  The Company shall advise the Investor promptly (but
in no event later than 24 hours) and shall confirm such advice in writing: (i)
of the Company’s receipt of notice of any request by the Commission for
amendment of or a supplement to the Registration Statement, the Prospectus, any
Permitted Free Writing Prospectus or for any additional information; (ii) of the
Company’s receipt of notice of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or prohibiting or
suspending the use of the Prospectus or any Prospectus Supplement, or of the
suspension of qualification of the Securities for offering or sale in any
jurisdiction, or the initiation or contemplated initiation of any proceeding for
such purpose; and (iii) of the Company becoming aware of the happening of any
event, which makes any statement of a material fact made in the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus untrue or
which requires the making of any additions to or changes to the statements then
made in the Registration Statement, the Prospectus or any Permitted Free Writing
Prospectus in order to state a material fact required by the Securities Act to
be stated therein or necessary in order to make the statements then made therein
(in the case of the Prospectus, in light of the circumstances under which they
were made) not misleading, or of the necessity to amend the Registration
Statement or supplement the Prospectus or any Permitted Free Writing Prospectus
to comply with the Securities Act or any other law. The Company shall not be
required to disclose to the Investor the substance or specific reasons of any of
the events set forth in clauses (i) through (iii) of the immediately preceding
sentence, but rather, shall only be required to disclose that the event has
occurred.  The Company shall not issue any Fixed Request during the continuation
of any of the foregoing events. If at any time the Commission shall issue any
stop order suspending the effectiveness of the Registration Statement or
prohibiting or suspending the use of the Prospectus or any Prospectus
Supplement, the Company shall use commercially reasonable efforts to obtain the
withdrawal of such order at the earliest possible time. The Company shall also
advise the Investor promptly (but in no event later than 24 hours) and shall
confirm such advice in writing of the Company becoming aware of the happening of
any event, which makes any statement made in the FINRA Filing untrue or which
requires the making of any additions to or changes to the statements then made
in the FINRA Filing in order to comply with FINRA Rule 5110.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 5.8. Amendments to the Registration Statement; Prospectus Supplements;
Free Writing Prospectuses.
 
(i) Except as provided in this Agreement and other than periodic reports
required to be filed pursuant to the Exchange Act, the Company shall not file
with the Commission any amendment to the Registration Statement that relates to
the Investor, this Agreement, the Warrants or the transactions contemplated
hereby or thereby or file with the Commission any Prospectus Supplement that
relates to the Investor, this Agreement, the Warrants or the transactions
contemplated hereby or thereby with respect to which (a) the Investor shall not
previously have been advised, (b) the Company shall not have given due
consideration to any comments thereon received from the Investor or its counsel,
or (c) the Investor shall reasonably object after being so advised, unless it is
necessary to amend the Registration Statement or make any supplement to the
Prospectus to comply with the Securities Act or any other applicable law or
regulation, in which case the Company shall promptly (but in no event later than
24 hours) so inform the Investor, the Investor shall be provided with a
reasonable opportunity to review and comment upon any disclosure relating to the
Investor and the Company shall expeditiously furnish to the Investor an
electronic copy thereof. In addition, for so long as, in the reasonable opinion
of counsel for the Investor, the Prospectus (or in lieu thereof, the notice
referred to in Rule 173(a) under the Securities Act) is required to be delivered
in connection with any acquisition or sale of Securities by the Investor, the
Company shall not file any Prospectus Supplement with respect to the Securities
without delivering or making available a copy of such Prospectus Supplement,
together with the Base Prospectus, to the Investor promptly.
 
(ii) The Company agrees that, unless it obtains the prior written consent of the
Investor, it has not made and will not make an offer relating to the Securities
that would constitute an Issuer Free Writing Prospectus or that would otherwise
constitute a Free Writing Prospectus required to be filed by the Company or the
Investor with the Commission or retained by the Company or the Investor under
Rule 433 under the Securities Act.  The Investor agrees that, unless it obtains
the prior written consent of the Company, it has not made and will not make an
offer relating to the Securities that would constitute a Free Writing Prospectus
required to be filed by the Company with the Commission or retained by the
Company under Rule 433 under the Securities Act.  Any such Issuer Free Writing
Prospectus or other Free Writing Prospectus consented to by the Investor or the
Company is referred to in this Agreement as a “Permitted Free Writing
Prospectus.”  The Company agrees that (x) it has treated and will treat, as the
case may be, each Permitted Free Writing Prospectus as an Issuer Free Writing
Prospectus and (y) it has complied and will comply, as the case may be, with the
requirements of Rules 164 and 433 under the Securities Act applicable to any
Permitted Free Writing Prospectus, including in respect of timely filing with
the Commission, legending and record keeping.
 
Section 5.9. Prospectus Delivery.
 
(i)           The Company shall file with the Commission a Prospectus Supplement
pursuant to Rule 424(b) under the Securities Act on the first Trading Day
immediately following the last Trading Day of each Pricing Period.  The Company
shall provide the Investor a reasonable opportunity to comment on a draft of
each such Prospectus Supplement and any Issuer Free Writing Prospectus, shall
give due consideration to all such comments and, subject to

 
27

--------------------------------------------------------------------------------

 

the provisions of Section 5.8 hereof, shall deliver or make available to the
Investor, without charge, an electronic copy of each form of Prospectus
Supplement, together with the Base Prospectus, and any Permitted Free Writing
Prospectus on each applicable Settlement Date.  The Company consents to the use
of the Prospectus (and of any Prospectus Supplement thereto) in accordance with
the provisions of the Securities Act and with the securities or “blue sky” laws
of the jurisdictions in which the Securities may be sold by the Investor, in
connection with the offering and sale of the Securities and for such period of
time thereafter as the Prospectus (or in lieu thereof, the notice referred to in
Rule 173(a) under the Securities Act) is required by the Securities Act to be
delivered in connection with sales of the Securities. If during such period of
time any event shall occur that in the judgment of the Company and its counsel
is required to be set forth in the Registration Statement or the Prospectus or
any Permitted Free Writing Prospectus or should be set forth therein in order to
make the statements made therein (in the case of the Prospectus, in light of the
circumstances under which they were made) not misleading, or if it is necessary
to amend the Registration Statement or supplement or amend the Prospectus or any
Permitted Free Writing Prospectus to comply with the Securities Act or any other
applicable law or regulation, the Company shall forthwith prepare and, subject
to Section 5.8 above, file with the Commission an appropriate amendment to the
Registration Statement or Prospectus Supplement to the Prospectus (or supplement
to the Permitted Free Writing Prospectus) and shall expeditiously furnish or
make available to the Investor an electronic copy thereof.
 
(ii)           The Investor shall comply with any Prospectus delivery
requirements under the Securities Act applicable to it. The Investor
acknowledges and agrees that it is not authorized to give any information or to
make any representation not contained in the Prospectus or the documents
incorporated by reference or specifically referred to therein in connection with
the offer and sale of the Securities.
 
Section 5.10. Selling Restrictions.
 
(i) Except as expressly set forth below, the Investor covenants that from and
after the date hereof through and including the 90th day next following the
termination of this Agreement (the “Restricted Period”), neither the Investor
nor any of its Affiliates nor any entity managed or controlled by the Investor
(collectively, the “Restricted Persons” and each of the foregoing is referred to
herein as a “Restricted Person”) shall, directly or indirectly, (i)
intentionally engage in any Short Sales involving the Company’s securities or
(ii) grant any option to purchase, or acquire any right to dispose of or
otherwise dispose for value of, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for any shares of Common Stock,
or enter into any swap, hedge or other similar agreement that transfers, in
whole or in part, the economic risk of ownership of the Common Stock.
Notwithstanding the foregoing, it is expressly understood and agreed that
nothing contained herein shall (without implication that the contrary would
otherwise be true) prohibit any Restricted Person during the Restricted Period
from: (1) selling “long” (as defined under Rule 200 promulgated under Regulation
SHO) the Commitment Shares, the Shares, the Warrant or the Warrant Shares; (2)
selling a number of shares of Common Stock equal to the number of Shares that
such Restricted Person is or may be obligated to purchase under a pending Fixed
Request Notice but has not yet taken possession of so long as such Restricted
Person (or the Broker-Dealer, as applicable) delivers the Shares purchased
pursuant to such Fixed Request Notice to

 
28

--------------------------------------------------------------------------------

 

the purchaser thereof or the applicable Broker-Dealer; provided, however, such
Restricted Person (or the applicable Broker-Dealer, as applicable) shall not be
required to so deliver any such Shares subject to such Fixed Request Notice if
(a) such Fixed Request is terminated by mutual agreement of the Company and the
Investor and, as a result of such termination, no such Shares are delivered to
the Investor under this Agreement or (b) the Company otherwise fails to deliver
such Shares to the Investor on the applicable Settlement Date upon the terms and
subject to the provisions of this Agreement; or (3) executing one or more
transactions of any kind or nature from time to time and at any time so long as
such transaction or transactions (as the case may be) do not result, at any one
time during the Restricted Period, in a then-outstanding aggregate open “short”
position (within the meaning of Rule 200 under Regulation SHO) and open “put
equivalent positions” (within the meaning of Section 16 of the Exchange Act and
the rules and regulations promulgated thereunder) (without duplication) in a
number of shares of Common Stock that exceeds 1,785,185 shares of Common Stock
(as adjusted for stock dividends, splits, combinations and other similar events
after the date hereof) (it being understood and agreed that clause (2) above
shall not be taken into account in making determinations under this clause (3)).
 
(ii) In addition to the foregoing, in connection with any sale of Securities
(including any sale permitted by paragraph (i) above), the Investor shall comply
in all respects with all applicable laws, rules, regulations and orders,
including, without limitation, the requirements of the Securities Act and the
Exchange Act.
 
Section 5.11. Effective Registration Statement.  During the Investment Period,
the Company shall use its best efforts to maintain the continuous effectiveness
of the Registration Statement under the Securities Act.
 
Section 5.12. Non-Public Information.  Neither the Company nor any of its
directors, officers or agents shall disclose any material non-public information
about the Company to the Investor, unless a timely public announcement thereof
is made by the Company in the manner contemplated by Regulation FD.
 
Section 5.13. Broker/Dealer.  The Investor shall use one or more broker-dealers
to effectuate all sales, if any, of the Securities that it may acquire from the
Company pursuant to this Agreement or the Warrants which (or whom) shall be
unaffiliated with the Investor and not then currently engaged or used by the
Company (collectively, the “Broker-Dealer”). The Investor shall provide the
Company with all information regarding the Broker-Dealer reasonably requested by
the Company.  The Investor shall be solely responsible for all fees and
commissions of the Broker-Dealer, which shall not exceed customary brokerage
fees and commissions.
 
Section 5.14. Disclosure Schedule.
 
(i) During the Investment Period, the Company shall from time to time update the
Disclosure Schedule as may be required to satisfy the condition set forth in
Section 6.3(i).  For purposes of this Section 5.14, any disclosure made in a
schedule to the Compliance Certificate substantially in the form attached hereto
as Exhibit E shall be deemed to be an update of the Disclosure
Schedule.  Notwithstanding anything in this Agreement to the contrary, no update
to the Disclosure Schedule pursuant to this Section 5.14 shall cure any breach
of a representation or warranty of the Company contained in this Agreement and
shall not affect any of the Investor’s rights or remedies with respect thereto.
 
 
29

--------------------------------------------------------------------------------

 
 
(ii) Notwithstanding anything to the contrary contained in the Disclosure
Schedules or in this Agreement, the information and disclosure contained in any
Schedule of the Disclosure Schedules shall be deemed to be disclosed and
incorporated by reference in any other Schedule of the Disclosure Schedules as
though fully set forth in such Schedule for which applicability of such
information and disclosure is readily apparent on its face.  The fact that any
item of information is disclosed in the Disclosure Schedules shall not be
construed to mean that such information is required to be disclosed by this
Agreement.  Except as expressly set forth in this Agreement, such information
and the thresholds (whether based on quantity, qualitative characterization,
dollar amounts or otherwise) set forth herein shall not be used as a basis for
interpreting the terms “material” or “Material Adverse Effect” or other similar
terms in this Agreement.
 
ARTICLE VI
 
ISSUANCE OF COMMITMENT SHARES AND WARRANTS, OPINION OF COUNSEL AND CERTIFICATE;
CONDITIONS TO THE SALE AND PURCHASE OF THE SHARES
 
Section 6.1. Issuance of Commitment Shares and Warrants; Opinion of Counsel;
Certificate. On the Effective Date, (i) the Company shall deliver irrevocable
instructions to its transfer agent to electronically transfer the Commitment
Shares to the Investor, not later than 4:00 p.m. (New York time) on the second
Trading Day immediately following the Effective Date, by crediting the
Investor’s or its designees’ account at DTC through its Deposit/Withdrawal at
Custodian (DWAC) system, which Commitment Shares shall be issued pursuant to the
Registration Statement and without any restriction on resale (except as
expressly provided in the proviso to clause (i) of Section 2.13), and (ii) the
Company shall execute, issue and deliver to the Investor, at its address set
forth in Section 9.4 hereof by overnight courier, the Warrants, which Warrants
shall be issued pursuant to the Registration Statement and without any
restriction on resale. For the avoidance of doubt, all of the Commitment Shares
and each of the Warrants shall be fully earned as of the Effective Date,
regardless of whether any Fixed Requests are issued by the Company or settled
hereunder. Simultaneously with the execution and delivery of this Agreement, the
Investor’s counsel has received (a) an opinion of outside counsel to the
Company, dated the Effective Date, in the form mutually agreed to by the parties
hereto, (b) a certificate from the Company, dated the Effective Date, in the
form of Exhibit D hereto, (c) a copy of the irrevocable instructions to the
transfer agent regarding the Commitment Shares, and (d) a copy of the
certificates or other instruments representing the Warrants (with confirmation
that the originals thereof have been sent directly to the Investor at its
address set forth in Section 9.4 hereof by overnight courier).
 
Section 6.2. Conditions Precedent to the Obligation of the Company.  The
obligation hereunder of the Company to issue and sell the Shares to the Investor
under any Fixed Request or Optional Amount is subject to the satisfaction or (to
the extent permitted by applicable law) waiver of each of the conditions set
forth below. These conditions are for the Company’s sole benefit and (to the
extent permitted by applicable law) may be waived by the Company at any time in
its sole discretion.
 
 
30

--------------------------------------------------------------------------------

 
 
(i) Accuracy of the Investor’s Representations and Warranties.  The
representations and warranties of the Investor contained in this Agreement (i)
that are not qualified by “materiality” shall have been true and correct in all
material respects when made and shall be true and correct in all material
respects as of the applicable Fixed Request Exercise Date and the applicable
Settlement Date with the same force and effect as if made on such dates, except
to the extent such representations and warranties are as of another date, in
which case, such representations and warranties shall be true and correct in all
material respects as of such other date and (ii) that are qualified by
“materiality” shall have been true and correct when made and shall be true and
correct as of the applicable Fixed Request Exercise Date and the applicable
Settlement Date with the same force and effect as if made on such dates, except
to the extent such representations and warranties are as of another date, in
which case, such representations and warranties shall be true and correct as of
such other date.
 
(ii) Registration Statement. The Registration Statement is effective and neither
the Company nor the Investor shall have received notice that the Commission has
issued or intends to issue a stop order with respect to the Registration
Statement.  The Company shall have a maximum dollar amount certain of Common
Stock registered under the Registration Statement which (A) as of the Effective
Date, is sufficient to issue to the Investor not less than (1) the Total
Commitment plus (2) the Commitment Shares plus (3) the maximum number of shares
of Common Stock issuable upon exercise of the Warrants (without regard to any
limitations on the exercise of the Warrants set forth therein) and (B) as of the
applicable Fixed Request Exercise Date and the applicable Settlement Date, is
sufficient to issue to the Investor not less than (1) the maximum dollar amount
worth of Shares issuable pursuant to the applicable Fixed Request Notice and
applicable Optional Amount, if any, plus (2) the maximum number of shares of
Common Stock issuable upon exercise of the Warrants (without regard to any
limitations on the exercise of the Warrants set forth therein). As of the
Effective Date, the Company shall have a maximum dollar amount certain of
warrants registered under the Registration Statement which are in an amount
sufficient to issue each of the Warrants to the Investor on the Effective Date
in accordance with the terms of this Agreement. The Current Report shall have
been filed with the Commission, as required pursuant to Section 1.4, and all
Prospectus Supplements shall have been filed with the Commission, as required
pursuant to Sections 1.4 and 5.9 hereof, to disclose the sale of the Shares
prior to each Settlement Date, as applicable. Any other material required to be
filed by the Company or any other offering participant pursuant to Rule 433(d)
under the Securities Act shall have been filed with the Commission within the
applicable time periods prescribed for such filings by Rule 433 under the
Securities Act.
 
(iii) Performance by the Investor.  The Investor shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Investor at or prior to the applicable Fixed Request Exercise Date
and the applicable Settlement Date.
 
(iv) No Injunction.  No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of or which would materially modify or delay any of the
transactions contemplated by this Agreement or the Warrants.
 
 
31

--------------------------------------------------------------------------------

 
 
(v) No Suspension, Etc.  Trading in the Common Stock shall not have been
suspended by the Commission or the Trading Market (except for any suspension of
trading of limited duration agreed to by the Company, which suspension shall be
terminated prior to the applicable Fixed Request Exercise Date and applicable
Settlement Date), and, at any time prior to the applicable Fixed Request
Exercise Date and applicable Settlement Date, none of the events described in
clauses (i), (ii) and (iii) or the last sentence of Section 5.7 shall have
occurred, trading in securities generally as reported on the Trading Market
shall not have been suspended or limited, nor shall a banking moratorium have
been declared either by the United States or New York State authorities, nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity or crisis of such magnitude in its
effect on, or any material adverse change in, any financial, credit or
securities market which, in each case, in the reasonable judgment of the
Company, makes it impracticable or inadvisable to issue the Shares.
 
(vi) No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any court or governmental authority shall have been commenced or
threatened, and no inquiry or investigation by any governmental authority shall
have been commenced or threatened, against the Company or any Subsidiary, or any
of the officers, directors or Affiliates of the Company or any Subsidiary,
seeking to restrain, prevent or change the transactions contemplated by this
Agreement or the Warrants, or seeking damages in connection with such
transactions.
 
(vii) Aggregate Limit.  The issuance and sale of the Shares issuable pursuant to
such Fixed Request Notice or Optional Amount shall not violate Sections 2.2,
2.12 and 5.5 hereof.
 
(viii) No Unresolved FINRA Objection.   There shall not exist any unresolved
objection raised by the FINRA’s Corporate Financing Department with respect to
the fairness and reasonableness of the terms of the transactions contemplated by
this Agreement, and the parties hereto shall have obtained written confirmation
thereof from the FINRA.
 
Section 6.3. Conditions Precedent to the Obligation of the Investor.  The
obligation hereunder of the Investor to accept a Fixed Request Notice or
Optional Amount grant and to acquire and pay for the Shares is subject to the
satisfaction or (to the extent permitted by applicable law) waiver, at or before
each Fixed Request Exercise Date and each Settlement Date, of each of the
conditions set forth below. These conditions are for the Investor’s sole benefit
and (to the extent permitted by applicable law) may be waived by the Investor at
any time in its sole discretion.
 
(i) Accuracy of the Company’s Representations and Warranties.  The
representations and warranties of the Company contained in this Agreement (i)
that are not qualified by “materiality” or “Material Adverse Effect” shall have
been true and correct in all material respects when made and shall be true and
correct in all material respects as of the applicable Fixed Request Exercise
Date and the applicable Settlement Date with the same force and effect as if
made on such dates, except to the extent such representations and warranties are
as of another date, in which case, such representations and warranties shall be
true and correct in all material respects as of such other date and (ii) that
are qualified by “materiality” or “Material

 
32

--------------------------------------------------------------------------------

 

Adverse Effect” shall have been true and correct when made and shall be true and
correct as of the applicable Fixed Request Exercise Date and the applicable
Settlement Date with the same force and effect as if made on such dates, except
to the extent such representations and warranties are as of another date, in
which case, such representations and warranties shall be true and correct as of
such other date.
 
(ii) Registration Statement. The Registration Statement is effective and neither
the Company nor the Investor shall have received notice that the Commission has
issued or intends to issue a stop order with respect to the Registration
Statement. The Company shall have a maximum dollar amount certain of Common
Stock registered under the Registration Statement which (A) as of the Effective
Date, is sufficient to issue to the Investor not less than (1) the Total
Commitment plus (2) the Commitment Shares plus (3) the maximum number of shares
of Common Stock issuable upon exercise of the Warrants (without regard to any
limitations on the exercise of the Warrants set forth therein) and (B) as of the
applicable Fixed Request Exercise Date and the applicable Settlement Date, is
sufficient to issue to the Investor not less than (1) the maximum dollar amount
worth of Shares issuable pursuant to the applicable Fixed Request Notice and
applicable Optional Amount, if any, plus (2) the maximum number of shares of
Common Stock issuable upon exercise of the Warrants (without regard to any
limitations on the exercise of the Warrants set forth therein). As of the
Effective Date, the Company shall have a maximum dollar amount certain of
warrants registered under the Registration Statement which are in an amount
sufficient to issue each of the Warrants to the Investor on the Effective Date
in accordance with the terms of this Agreement. As of the Effective Date, the
applicable Fixed Request Exercise Date and the applicable Settlement Date, the
Investor shall be permitted to utilize the Prospectus to resell all of the
Securities it then owns or has the right to acquire pursuant to all Fixed
Request Notices issued pursuant to this Agreement or pursuant to the Warrants
(subject, in the case of the Commitment Shares, to the proviso to clause (i) of
Section 2.13). The Current Report shall have been filed with the Commission, as
required pursuant to Section 1.4, and all Prospectus Supplements shall have been
filed with the Commission, as required pursuant to Sections 1.4 and 5.9 hereof,
to disclose the sale of the Shares prior to each Settlement Date, as applicable,
and an electronic copy of each such Prospectus Supplement together with the Base
Prospectus shall have been delivered or made available to the Investor in
accordance with Section 5.9 hereof. Any other material required to be filed by
the Company or any other offering participant pursuant to Rule 433(d) under the
Securities Act shall have been filed with the Commission within the applicable
time periods prescribed for such filings by Rule 433 under the Securities Act.
 
(iii) No Suspension.  Trading in the Common Stock shall not have been suspended
by the Commission or the Trading Market (except for any suspension of trading of
limited duration agreed to by the Company, which suspension shall be terminated
prior to the applicable Fixed Request Exercise Date and applicable Settlement
Date), and, at any time prior to the applicable Fixed Request Exercise Date and
applicable Settlement Date, none of the events described in clauses (i), (ii)
and (iii) or the last sentence of Section 5.7 shall have occurred, trading in
securities generally as reported on the Trading Market shall not have been
suspended or limited, nor shall a banking moratorium have been declared either
by the United States or New York State authorities, nor shall there have
occurred any material outbreak or escalation of hostilities or other national or
international calamity or crisis of such magnitude in its effect on, or any
material adverse change in, any financial, credit or securities market which, in
each case, in the reasonable judgment of the Investor, makes it impracticable or
inadvisable to purchase the Shares.
 
 
33

--------------------------------------------------------------------------------

 
 
(iv) Performance of the Company.  The Company shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the applicable Fixed Request Exercise Date
and the applicable Settlement Date. The Company shall have timely issued and
delivered (or caused to be issued and delivered) all Warrant Shares (or
otherwise shall have timely complied with its obligations under Section 1(c) of
the Warrants) in respect of all exercise(s) (in whole or in part) of the
Warrants prior to the applicable Fixed Request Exercise Date and the applicable
Settlement Date, and the Company shall not otherwise be in breach or default in
any material respect under any of the other provisions of the Warrants. The
Company shall have delivered to the Investor on the applicable Settlement Date
the Compliance Certificate substantially in the form attached hereto as Exhibit
E.
 
(v) No Injunction. No statute, rule, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of or which would materially modify or delay any of the
transactions contemplated by this Agreement or the Warrants.
 
(vi) No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any court or governmental authority shall have been commenced or
threatened, and no inquiry or investigation by any governmental authority shall
have been commenced or threatened, against the Company or any Subsidiary, or any
of the officers, directors or Affiliates of the Company or any Subsidiary,
seeking to restrain, prevent or change the transactions contemplated by this
Agreement or the Warrants, or seeking damages in connection with such
transactions.
 
(vii) Aggregate Limit.  The issuance and sale of the Shares issuable pursuant to
such Fixed Request Notice or Optional Amount shall not violate Sections 2.2,
2.12 and 5.5 hereof.
 
(viii) Shares Authorized and Delivered.  The Shares issuable pursuant to such
Fixed Request Notice or Optional Amount shall have been duly authorized by all
necessary corporate action of the Company. The Company shall have delivered all
Shares relating to all prior Fixed Request Notices and Optional Amounts, as
applicable.
 
(ix) Notification of Listing of Shares, Commitment Shares and Warrant
Shares.  If required, the Company shall have submitted to the Trading Market a
notification form of listing of additional shares related to the Shares issuable
pursuant to such Fixed Request or Optional Amount and all Commitment Shares and
Warrant Shares in accordance with the bylaws, listed securities maintenance
standards and other rules of the Trading Market.
 
(x) Opinions of Counsel; Bring-Down.  Subsequent to the filing of the Current
Report pursuant to Section 1.4 and prior to the first Fixed Request Exercise
Date,
 
 
34

--------------------------------------------------------------------------------

 

the Investor shall have received an opinion from outside counsel to the Company
in the form mutually agreed to by the parties hereto and an opinion from
in-house counsel to the Company in the form mutually agreed to by the parties
hereto.  On each Settlement Date, the Investor shall have received an opinion
“bring down” from outside counsel to the Company in the form mutually agreed to
by the parties hereto and an opinion “bring down” from in-house counsel to the
Company in the form mutually agreed to by the parties hereto.
 
(xi) No Unresolved FINRA Objection.   There shall not exist any unresolved
objection raised by the FINRA’s Corporate Financing Department with respect to
the fairness and reasonableness of the terms of the transactions contemplated by
this Agreement, and the parties hereto shall have obtained written confirmation
thereof from the FINRA.
 
(xii) Payment of Investor’s Counsel Fees; Due Diligence Expenses.  On the
Effective Date, the Company shall have paid by wire transfer of immediately
available funds to an account designated by the Investor’s counsel, the fees and
expenses of the Investor’s counsel in accordance with clause (B) of the proviso
to the first sentence of Section 9.1(i) of this Agreement.  On the 30th day of
the third month in each calendar quarter during the Investment Period, the
Company shall have paid by wire transfer of immediately available funds to an
account designated by the Investor, the due diligence expenses incurred by the
Investor in accordance with the provisions of the second sentence of Section
9.1(i) of this Agreement.
 
ARTICLE VII
 
TERMINATION
 
Section 7.1. Term, Termination by Mutual Consent.  Unless earlier terminated as
provided hereunder, this Agreement shall terminate automatically on the earliest
of (i) the first day of the month next following the 24-month anniversary of the
Effective Date (the “Investment Period”), (ii) the date that the entire dollar
amount of Common Stock registered under the Registration Statement have been
issued and sold and (iii) the date the Investor shall have purchased the Total
Commitment of shares of Common Stock (subject in all cases to the Trading Market
Limit). Subject to Section 7.3, this Agreement may be terminated at any time (A)
by the mutual written consent of the parties, effective as of the date of such
mutual written consent unless otherwise provided in such written consent, it
being hereby acknowledged and agreed that the Investor may not consent to such
termination during a Pricing Period or prior to a Settlement Date in the event
the Investor has instructed the Broker-Dealer to effect an open-market sale of
Shares which are subject to a pending Fixed Request Notice but which have not
yet been physically delivered by the Company (and/or credited by book-entry) to
the Investor in accordance with the terms and subject to the conditions of this
Agreement, or (B) by either the Company or the Investor effective upon written
notice to the other party under Section 9.4, if the FINRA’s Corporate Financing
Department has raised any objection with respect to the fairness and
reasonableness of the terms of the transactions contemplated by this Agreement,
or has otherwise failed to confirm in writing that it has determined not to
raise any such objection, and such objection shall not have been resolved, or
such confirmation of no objection shall not have been obtained, prior to (1) the
60th day immediately following the Effective Date, in the case of an objection
raised or confirmation failure occurring prior to the first Fixed Request
Exercise Date, or (2) prior to the 60th day immediately following the receipt by
the Company or the Investor of notice of such objection, in the case of an
objection raised after the first Fixed

 
35

--------------------------------------------------------------------------------

 

Request Exercise Date; provided, however, that (x) the party seeking to
terminate this Agreement pursuant to this clause (B) of Section 7.1 shall have
used its commercially reasonable efforts to resolve such objection and/or to
obtain such confirmation of no objection in accordance with and subject to the
provisions of Section 5.1(ii) of this Agreement and (y) the right to terminate
this Agreement pursuant to this clause (B) of Section 7.1 shall not be available
to any party whose action or failure to act has been a principal cause of, or
has resulted in, such objection or confirmation failure and such action or
failure to act constitutes a breach of this Agreement. Subject to Section 7.3,
the Company may terminate this Agreement effective upon three Trading Days’
prior written notice to the Investor delivered in accordance with Section 9.4;
provided, however, that (i) such termination shall not occur during a Pricing
Period or, subsequent to the issuance of a Fixed Request Notice, prior to the
Settlement Date related to such Fixed Request Notice, (ii) the Company shall
have timely issued and delivered (or caused to be issued and delivered) all
Warrant Shares (or otherwise shall have timely complied with its obligations
under Section 1(c) of the Warrants) in respect of all exercise(s) (in whole or
in part) of the Warrants prior to such termination, and (iii) prior to issuing
any press release, or making any public statement or announcement, with respect
to such termination, the Company shall consult with the Investor and shall
obtain the Investor’s consent to the form and substance of such press release or
other disclosure, which consent shall not be unreasonably delayed or withheld.
 
Section 7.2. Other Termination.  If the Company provides the Investor with an
Other Financing Notice or an Integration Notice, in each case pursuant to
Section 5.6(ii) of this Agreement, or if the Company otherwise enters into any
agreement, plan, arrangement or transaction with a third party, the principal
purpose of which is to obtain outside a Pricing Period, but otherwise during the
Investment Period, an Other Financing not constituting an Acceptable Financing,
in which latter case the Company shall so notify the Investor within 48 hours
thereof, then in all such cases, subject to Section 7.3, the Investor shall have
the right to terminate this Agreement within the subsequent 30-day period (the
“Event Period”), effective upon one Trading Day’s prior written notice delivered
to the Company in accordance with Section 9.4 at any time during the Event
Period.  The Company shall promptly (but in no event later than 24 hours) notify
the Investor (and, if required under applicable law, including, without
limitation, Regulation FD promulgated by the Commission, or under the applicable
rules and regulations of the Trading Market, the Company shall publicly disclose
such information in accordance with Regulation FD and the applicable rules and
regulations of the Trading Market), and, subject to Section 7.3, the Investor
shall have the right to terminate this Agreement at any time after receipt of
such notification, if: (i) any condition, occurrence, state of facts or event
constituting a Material Adverse Effect has occurred; (ii) a Material Change in
Ownership has occurred or the Company enters into a definitive agreement
providing for a Material Change in Ownership; or (iii) a default or event of
default has occurred and is continuing under the terms of any agreement,
contract, note or other instrument to which the Company or any of its
Subsidiaries is a party with respect to any indebtedness for borrowed money
representing more than 10% of the Company’s consolidated assets, in any such
case, upon one Trading Day’s prior written notice delivered to the Company in
accordance with Section 9.4 hereof. Subject to Section 7.3, the Investor shall
have the right to terminate this Agreement effective upon one Trading Day’s
prior written notice delivered to the Company in accordance with Section 9.4, if
the Company shall have failed to timely issue and deliver (or caused to be
issued and delivered) all Warrant Shares in respect of all exercise(s) (in whole
or in part) of the Warrants (and, with

 
36

--------------------------------------------------------------------------------

 

respect to any such failure, shall have also failed to timely comply with its
obligations under Section 1(c) of the Warrants), or the Company is otherwise in
breach or default in any material respect under any of the other provisions of
the Warrants, and, if such failure, breach or default is capable of being cured,
such failure, breach or default is not cured within 10 Trading Days after notice
of such failure, breach or default is delivered to the Company pursuant to
Section 9.4.
 
Section 7.3. Effect of Termination.  In the event of termination by the Company
or the Investor pursuant to Section 7.1 or 7.2, as applicable, written notice
thereof shall forthwith be given to the other party as provided in Section 9.4
and the transactions contemplated by this Agreement shall be terminated without
further action by either party. If this Agreement is terminated as provided in
Section 7.1 or 7.2 herein, this Agreement shall become void and of no further
force and effect, except that (i) the provisions of Article VIII
(Indemnification), Section 9.1 (Fees and Expenses), Section 9.2 (Specific
Enforcement, Consent to Jurisdiction, Waiver of Jury Trial), Section 9.4
(Notices), Section 9.8 (Governing Law), Section 9.9 (Survival), Section 9.12
(Severability) and this Article VII (Termination) shall remain in full force and
effect indefinitely notwithstanding such termination, (ii) the covenants and
agreements contained in Section 5.1(i) (Securities Compliance; FINRA Filing),
Section 5.3 (Compliance with Laws), Section 5.7 (Stop Orders), Section 5.8
(Amendments to the Registration Statement; Prospectus Supplements; Free Writing
Prospectuses), Section 5.9 (Prospectus Delivery), Section 5.11 (Effective
Registration Statement), Section 5.12 (Non-Public Information) and 5.13
(Broker/Dealer) shall remain in full force and effect notwithstanding such
termination for a period of six months following such termination, (iii) the
covenants and agreements of the Investor contained in Section 5.10 (Selling
Restrictions) shall remain in full force and effect notwithstanding such
termination for a period of 90 days following such termination, and (iv) the
covenants and agreements of the Company contained in Section 5.2 (Registration
and Listing) shall remain in full force and effect notwithstanding such
termination for a period of 30 days following such termination. Notwithstanding
anything in this Agreement to the contrary, no termination of this Agreement by
any party shall (a) limit, alter, modify, change or otherwise affect the
Company’s or the Investor’s (or any other holder’s) rights or obligations under
the Warrants, all of which shall survive any such termination (it being hereby
acknowledged and agreed that each of the Warrants shall be fully earned as of
the Effective Date, regardless of whether any Fixed Requests are issued by the
Company or settled hereunder), (b) affect any Commitment Shares, or any rights
of any holder thereof (it being hereby acknowledged and agreed that all of the
Commitment Shares shall be fully earned as of the Effective Date, regardless of
whether any Fixed Requests are issued by the Company or settled hereunder), (c)
affect any Warrant Shares previously issued or delivered upon exercise of the
Warrants, or any rights of any holder thereof, or (d) affect any cash fees paid
to the Investor or its counsel pursuant to Section 9.1, in each case all of
which fees shall be non-refundable, regardless of whether any Fixed Requests are
issued by the Company or settled hereunder. Nothing in this Section 7.3 shall be
deemed to release the Company or the Investor from any liability for any breach
under this Agreement or any of the Warrants, as applicable, or to impair the
rights of the Company and the Investor to compel specific performance by the
other party of its obligations under this Agreement or any of the Warrants, as
applicable.
 
 
37

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
INDEMNIFICATION
 
Section 8.1. General Indemnity.
 
(i) Indemnification by the Company.  The Company shall indemnify and hold
harmless the Investor, the Broker-Dealer, each Affiliate, employee,
representative and advisor of and to the Investor and the Broker-Dealer, and
each person, if any, who controls the Investor or the Broker-Dealer within the
meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange Act
from and against all losses, claims, damages, liabilities and expenses
(including reasonable costs of defense and investigation and all attorneys’
fees) to which the Investor, the Broker-Dealer and each such other person may
become subject, under the Securities Act or otherwise, insofar as such losses,
claims, damages, liabilities and expenses (or actions in respect thereof) arise
out of or are based upon (a) any violation of law (including United States
federal securities laws, but excluding the laws of any jurisdiction outside the
United States) in connection with the transactions contemplated by this
Agreement and the Warrants by the Company or any of its Subsidiaries,
affiliates, officers, directors or employees, (b) any untrue statement or
alleged untrue statement of a material fact contained, or incorporated by
reference, in the Registration Statement or any amendment thereto or any
omission or alleged omission to state therein, or in any document incorporated
by reference therein, a material fact required to be stated therein or necessary
to make the statements therein not misleading, or (c) any untrue statement or
alleged untrue statement of a material fact contained, or incorporated by
reference, in the Prospectus, any Issuer Free Writing Prospectus, or in any
amendment thereof or supplement thereto, or in any “issuer information” (as
defined in Rule 433 under the Securities Act) of the Company, which “issuer
information” is required to be, or is, filed with the Commission or otherwise
contained in any Free Writing Prospectus, or any amendment or supplement
thereto, or any omission or alleged omission to state therein, or in any
document incorporated by reference therein, a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that (A) the Company shall not be liable under this Section 8.1(i) to the extent
that a court of competent jurisdiction shall have determined by a final judgment
(from which no further appeals are available) that such loss, claim, damage,
liability or expense resulted directly and solely from any such acts or failures
to act, undertaken or omitted to be taken by the Investor, any Broker-Dealer or
such person through its bad faith or willful misconduct, (B) the foregoing
indemnity shall not apply to any loss, claim, damage, liability or expense to
the extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by the Investor or any Broker-Dealer expressly for use in the Current
Report or any Prospectus Supplement or Permitted Free Writing Prospectus, or any
amendment thereof or supplement thereto, and (C) with respect to the Prospectus,
the foregoing indemnity shall not inure to the benefit of the Investor or any
such person from whom the person asserting any loss, claim, damage, liability or
expense purchased Common Stock, if copies of all Prospectus Supplements required
to be filed pursuant to Section 1.4 and 5.9, together with the Base Prospectus,
were timely delivered or made available to the Investor pursuant hereto and a
copy of the Base Prospectus, together with a Prospectus Supplement (as
applicable), was not sent or given by or on behalf of the Investor or any such
person to such person, if required by law to have been delivered, at or prior to
the written confirmation of the sale of the Common Stock to such person, and if
delivery of the Base Prospectus, together with a Prospectus Supplement (as
applicable), would have cured the defect giving rise to such loss, claim,
damage, liability or expense.
 
 
38

--------------------------------------------------------------------------------

 
 
The Company shall reimburse the Investor, the Broker-Dealer and each such
controlling person promptly upon demand (with accompanying presentation of
documentary evidence) for all legal and other costs and expenses reasonably
incurred by the Investor, the Broker-Dealer or such indemnified persons in
investigating, defending against, or preparing to defend against any such claim,
action, suit or proceeding with respect to which it is entitled to
indemnification.
 
(ii) Indemnification by the Investor. The Investor shall indemnify and hold
harmless the Company, each of its directors and officers, and each person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Exchange Act from and against all losses, claims,
damages, liabilities and expenses (including reasonable costs of defense and
investigation and all attorneys fees) to which the Company and each such other
person may become subject, under the Securities Act or otherwise, insofar as
such losses, claims, damages, liabilities and expenses (or actions in respect
thereof) arise out of or are based upon (a) any untrue statement or alleged
untrue statement of a material fact contained in the Current Report or any
Prospectus Supplement or Permitted Free Writing Prospectus, or in any amendment
thereof or supplement thereto, or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, in each case, to the extent, but only to the extent, the untrue
statement, alleged untrue statement, omission or alleged omission was made in
reliance upon, and in conformity with, written information furnished by the
Investor to the Company expressly for inclusion in the Current Report or such
Prospectus Supplement or Permitted Free Writing Prospectus, or any amendment
thereof or supplement thereto, or (b) any untrue statement or alleged untrue
statement of a material fact contained in the FINRA Filing, or any amendment
thereof or supplement thereto, or any omission or alleged omission to state
therein a material fact necessary in order to comply with FINRA Rule 5110, in
each case, to the extent, but only to the extent, the untrue statement, alleged
untrue statement, omission or alleged omission was made in reliance upon, and in
conformity with, written information furnished by the Investor to the Company
expressly for inclusion in the FINRA Filing, or any amendment thereof or
supplement thereto.
 
The Investor shall reimburse the Company and each such director, officer or
controlling person promptly upon demand for all legal and other costs and
expenses reasonably incurred by the Company or such indemnified persons in
investigating, defending against, or preparing to defend against any such claim,
action, suit or proceeding with respect to which it is entitled to
indemnification.
 
Section 8.2. Indemnification Procedures.  Promptly after a person receives
notice of a claim or the commencement of an action for which the person intends
to seek indemnification under Section 8.1, the person will notify the
indemnifying party in writing of the claim or commencement of the action, suit
or proceeding; provided, however, that failure to notify the indemnifying party
will not relieve the indemnifying party from liability under Section 8.1, except
to the extent it has been materially prejudiced by the failure to give
notice.  The indemnifying party will be entitled to participate in the defense
of any claim, action, suit or

 
39

--------------------------------------------------------------------------------

 


proceeding as to which indemnification is being sought, and if the indemnifying
party acknowledges in writing the obligation to indemnify the party against whom
the claim or action is brought, the indemnifying party may (but will not be
required to) assume the defense against the claim, action, suit or proceeding
with counsel satisfactory to it.  After an indemnifying party notifies an
indemnified party that the indemnifying party wishes to assume the defense of a
claim, action, suit or proceeding, the indemnifying party will not be liable for
any legal or other expenses incurred by the indemnified party in connection with
the defense against the claim, action, suit or proceeding except that if, in the
opinion of counsel to the indemnifying party, one or more of the indemnified
parties should be separately represented in connection with a claim, action,
suit or proceeding, the indemnifying party will pay the reasonable fees and
expenses of one separate counsel for the indemnified parties.  Each indemnified
party, as a condition to receiving indemnification as provided in Section 8.1,
will cooperate in all reasonable respects with the indemnifying party in the
defense of any action or claim as to which indemnification is sought.  No
indemnifying party will be liable for any settlement of any action effected
without its prior written consent.  Notwithstanding the foregoing sentence, if
at any time an indemnified party shall have requested (by written notice
provided in accordance with Section 9.4) an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated
hereby effected without its written consent if (i) such settlement is entered
into more than 45 days after receipt by such indemnifying party of the aforesaid
request, (ii) such indemnifying party shall have received written notice of the
terms of such settlement at least 30 days prior to such settlement being entered
into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.  No indemnifying party will, without the prior written consent of
the indemnified party, effect any settlement of a pending or threatened action
with respect to which an indemnified party is, or is informed that it may be,
made a party and for which it would be entitled to indemnification, unless the
settlement includes an unconditional release of the indemnified party from all
liability and claims which are the subject matter of the pending or threatened
action.
 
If for any reason the indemnification provided for in this Agreement is not
available to, or is not sufficient to hold harmless, an indemnified party in
respect of any loss or liability referred to in Section 8.1 as to which such
indemnified party is entitled to indemnification thereunder, each indemnifying
party shall, in lieu of indemnifying the indemnified party, contribute to the
amount paid or payable by the indemnified party as a result of such loss or
liability, (i) in the proportion which is appropriate to reflect the relative
benefits received by the indemnifying party, on the one hand, and by the
indemnified party, on the other hand, from the sale of Shares which is the
subject of the claim, action, suit or proceeding which resulted in the loss or
liability or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above, but also the relative fault
of the indemnifying party, on the one hand, and the indemnified party, on the
other hand, with respect to the statements or omissions which are the subject of
the claim, action, suit or proceeding that resulted in the loss or liability, as
well as any other relevant equitable considerations.
 
The remedies provided for in Section 8.1 and this Section 8.2 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any indemnified person at law or in equity.
 
 
40

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.1. Fees and Expenses.
 
(i) Each party shall bear its own fees and expenses related to the transactions
contemplated by this Agreement; provided, however, that the Company shall pay,
on or prior to the Effective Date, by wire transfer of immediately available
funds (A) to the FINRA, the applicable filing fee with respect to the FINRA
Filing and (B) to an account designated by the Investor’s counsel, promptly
following the receipt of an invoice therefor, all reasonable attorneys’ fees and
expenses (exclusive of disbursements and out-of-pocket expenses) incurred by the
Investor, up to $45,000, in connection with the preparation, negotiation,
execution and delivery of this Agreement and the Warrants, legal due diligence
of the Company and review of the Registration Statement, the Base Prospectus,
the Current Report, any Permitted Free Writing Prospectus and all other related
transaction documentation. In addition, during any full calendar quarter that
falls within the Investment Period when no Shares have been purchased or sold
because the Company did not deliver a Fixed Request Notice, the Company shall
pay following the end of such calendar quarter, promptly upon receipt of an
invoice therefor (however, the Investor shall not be required to provide
detailed time sheets), all reasonable attorneys’ fees and expenses, up to
$5,000, representing the due diligence expenses incurred by the Investor during
such calendar quarter. The Company shall pay all U.S. federal, state and local
stamp and other similar transfer and other taxes and duties levied in connection
with issuance of the Securities pursuant hereto. For the avoidance of doubt, all
of the fees payable to the Investor or its counsel pursuant to this Section 9.1
shall be non-refundable, regardless of whether any Fixed Requests are issued by
the Company or settled hereunder.
 
(ii) If the Company issues a Fixed Request Notice and fails to deliver the
Shares to the Investor on the applicable Settlement Date and such failure
continues for 10 Trading Days, the Company shall pay the Investor, in cash (or,
at the option of the Investor, in shares of Common Stock which have not been
registered under the Securities Act valued at the applicable Discount Price of
the Shares failed to be delivered; provided that the issuance thereof by the
Company would not violate the Securities Act or any applicable U.S. state
securities laws), as liquidated damages for such failure and not as a penalty,
an amount equal to 2.0% of the payment required to be paid by the Investor on
such Settlement Date (i.e., the sum of the Fixed Amount Requested and the
Optional Amount Dollar Amount) for the initial 30 days following such Settlement
Date until the Shares have been delivered, and an additional 2.0% for each
additional 30-day period thereafter until the Shares have been delivered, which
amount shall be prorated for such periods less than 30 days (subject in all
cases to the Trading Market Limit).
 
Section 9.2. Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial
 
(i) The Company and the Investor acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that either party shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement by
the other party and to enforce specifically the terms and provisions hereof this
being in addition to any other remedy to which either party may be entitled by
law or equity.
 
 
41

--------------------------------------------------------------------------------

 
 
(ii) Each of the Company and the Investor (a) hereby irrevocably submits to the
jurisdiction of the United States District Court and other courts of the United
States sitting in the City and State of New York, Borough of Manhattan, for the
purposes of any suit, action or proceeding arising out of or relating to this
Agreement, and (b) hereby waives, and agrees not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. Each of the Company and the Investor consents to process being served
in any such suit, action or proceeding by mailing a copy thereof to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section 9.2 shall affect or limit any right to serve
process in any other manner permitted by law.
 
(iii) Each of the Company and the Investor hereby waives to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
to any litigation directly or indirectly arising out of, under or in connection
with this Agreement or the transactions contemplated hereby or disputes relating
hereto. Each of the Company and the Investor (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 9.2.
 
Section 9.3. Entire Agreement; Amendment.  This Agreement, together with the
exhibits referred to herein and the Disclosure Schedule, and the Warrants
represent the entire agreement of the parties with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by either party relative to subject matter hereof not expressly set forth herein
and therein. No provision of this Agreement may be amended other than by a
written instrument signed by both parties hereto.  The Disclosure Schedule and
all exhibits to this Agreement are hereby incorporated by reference in, and made
a part of, this Agreement as if set forth in full herein.
 
Section 9.4. Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery or facsimile (with facsimile
machine confirmation of delivery received) at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur. The address
for such communications shall be:
 
 
42

--------------------------------------------------------------------------------

 
 
 
If to the Company:
EMCORE Corporation

 
10420 Research Road, SE

 
Albuquerque, New Mexico 87123

 
Telephone Number: (505) 332-5000

 
Fax: (505) 332-5100

 
Attention: Keith J. Kosco, Esq.



 
With copies to:
Jenner & Block LLP

 
919 Third Avenue, 37th Floor

 
New York, New York 10022

 
Telephone Number: (212) 891-1600

 
Fax: (212) 909-0820

 
Attention: Tobias L. Knapp, Esq.



 
If to the Investor:
Commerce Court Small Cap Value Fund, Ltd.

 
Fiduciary Services (BVI) Limited

Qwomar Complex, 4th Floor
P.O. Box 3170
Road Town, Tortola
British Virgin Islands
Telephone Number: (284) 494-8086
Fax:  (284) 494-9474
Attention: Peter W. Poole


 
With copies to:
Greenberg Traurig, LLP

 
The MetLife Building

 
200 Park Avenue

 
New York, NY 10166

 
Telephone Number: (212) 801-9200

 
Fax:  (212) 801-6400

 
Attention: Anthony J. Marsico, Esq.

 
Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.
 
Section 9.5. Waivers.  No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter. No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought.
 
Section 9.6. Headings.  The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
Section 9.7. Successors and Assigns.  The Investor may not assign this Agreement
to any person without the prior consent of the Company, in the Company’s sole
discretion. This
 
 
43

--------------------------------------------------------------------------------

 

Agreement shall be binding upon and inure to the benefit of the parties and
their successors and assigns. The assignment by a party to this Agreement of any
rights hereunder shall not affect the obligations of such party under this
Agreement.
 
Section 9.8. Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal procedural and substantive laws of the State of
New York, without giving effect to the choice of law provisions of such
state  that would cause the application of the laws of any other jurisdiction.
 
Section 9.9. Survival.  The representations, warranties, covenants and
agreements of the Company and the Investor contained in this Agreement shall
survive the execution and delivery hereof until the termination of this
Agreement; provided, however, that (i) the provisions of Article VII
(Termination), Article VIII (Indemnification), Section 9.1 (Fees and Expenses),
Section 9.2 (Specific Enforcement, Consent to Jurisdiction, Waiver of Jury
Trial), Section 9.4 (Notices), Section 9.8 (Governing Law), Section 9.12
(Severability) and this Section 9.9 (Survival) shall remain in full force and
effect indefinitely notwithstanding such termination, (ii) the covenants and
agreements contained in Section 5.1(i) (Securities Compliance; FINRA Filing),
Section 5.3 (Compliance with Laws), Section 5.7 (Stop Orders), Section 5.8
(Amendments to the Registration Statement; Prospectus Supplements; Free Writing
Prospectuses), Section 5.9 (Prospectus Delivery), Section 5.11 (Effective
Registration Statement), Section 5.12 (Non-Public Information) and 5.13
(Broker/Dealer) shall remain in full force and effect notwithstanding such
termination for a period of six months following such termination, (iii) the
covenants and agreements of the Investor contained in Section 5.10 (Selling
Restrictions) shall remain in full force and effect notwithstanding such
termination for a period of 90 days following such termination, and (iv) the
covenants and agreements of the Company contained in Section 5.2 (Registration
and Listing) shall remain in full force and effect notwithstanding such
termination for a period of 30 days following such termination.
 
Section 9.10. Counterparts.  This Agreement may be executed in counterparts, all
of which taken together shall constitute one and the same original and binding
instrument and shall become effective when all counterparts have been signed by
each party and delivered to the other parties hereto, it being understood that
all parties hereto need not sign the same counterpart. In the event any
signature is delivered by facsimile, digital or electronic transmission, such
transmission shall constitute delivery of the manually executed original and the
party using such means of delivery shall thereafter cause four additional
executed signature pages to be physically delivered to the other parties within
five days of the execution and delivery hereof.  Failure to provide or delay in
the delivery of such additional executed signature pages shall not adversely
affect the efficacy of the original delivery.
 
Section 9.11. Publicity.  On or after the Effective Date, the Company may issue
a press release or otherwise make a public statement or announcement with
respect to this Agreement and the Warrants and the transactions contemplated
hereby and thereby or the existence of this Agreement and the Warrants
(including, without limitation, by filing a copy of this Agreement and the form
of the Warrants with the Commission); provided, however, that prior to issuing
any such press release, or making any such public statement or announcement, the
Company shall consult with the Investor on the form and substance of such press
release or other disclosure.
 
 
44

--------------------------------------------------------------------------------

 
 
Section 9.12. Severability.  The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement, and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
Section 9.13. Further Assurances.  From and after the date of this Agreement,
upon the request of the Investor or the Company, each of the Company and the
Investor shall execute and deliver such instrument, documents and other writings
as may be reasonably necessary or desirable to confirm and carry out and to
effectuate fully the intent and purposes of this Agreement and the Warrants.
 


 
[Signature Page Follows]
 
 
 
45

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.
 
 
EMCORE CORPORATION:
 
 
 
By:
/s/ John M. Markovich                           

 
Name:  John M. Markovich

 
Title:  Chief Financial Officer

 
COMMERCE COURT SMALL CAP VALUE FUND, LTD.:
 
 
By:
/s/ Deirdre M. McCoy                          

 
Name:  Deirdre M. McCoy

 
Title:  Corporate Secretary


 
 
46

--------------------------------------------------------------------------------

 

ANNEX A TO THE
 
COMMON STOCK PURCHASE AGREEMENT
 
DEFINITIONS
 
(a) “Acceptable Financing” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.
 
(b) “Affiliate” shall have the meaning assigned to such term in Rule 12b-2 of
the Exchange Act.
 
(c) “Aggregate Limit” shall have the meaning assigned to such term in Section
1.1 hereof.
 
(d) “Base Prospectus” shall mean the Company’s prospectus, dated October 1,
2009, a preliminary form of which is included in the Registration Statement,
including the documents incorporated by reference therein.
 
(e) “Below Market Offering” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.
 
(f) “Broker-Dealer” shall have the meaning assigned to such term in Section 5.13
hereof.
 
(g) “Bylaws” shall have the meaning assigned to such term in Section 4.3 hereof.
 
(h) “Charter” shall have the meaning assigned to such term in Section 4.3
hereof.
 
(i) “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(j) “Commission” shall mean the Securities and Exchange Commission or any
successor entity.
 
(k) “Commission Documents” shall mean (1) all reports, schedules, registrations,
forms, statements, information and other documents filed by the Company with the
Commission pursuant to the reporting requirements of the Exchange Act, including
all material filed pursuant to Section 13(a) or 15(d) of the Exchange Act, which
have been filed by the Company since September 30, 2008 and which hereafter
shall be filed by the Company during the Investment Period, including, without
limitation, the Current Report and the Form 10-K filed by the Company for its
fiscal year ended September 30, 2008 (the “2008 Form 10-K”), (2) the
Registration Statement, as the same may be amended from time to time, the
Prospectus and each Prospectus Supplement, and each Permitted Free Writing
Prospectus and (3) all information contained in such filings and all documents
and disclosures that have been and heretofore shall be incorporated by reference
therein.
 
(l) “Commitment Shares” means 185,185 shares of duly authorized, validly issued,
fully paid and non-assessable shares of Common Stock issued by the Company to
the Investor concurrently with the execution and delivery of this Agreement on
the Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
 
(m) “Common Stock” shall have the meaning assigned to such term in the Recitals.
 
(n) “Current Market Price” means, with respect to any particular measurement
date, the closing price of a share of Common Stock as reported on the Trading
Market for the Trading Day immediately preceding such measurement date.
 
(o) “Current Report” shall have the meaning assigned to such term in Section 1.4
hereof.
 
(p) “Discount Price” shall have the meaning assigned to such term in Section 2.2
hereof.
 
(q) “EDGAR” shall have the meaning assigned to such term in Section 4.3 hereof.
 
(r) “Effective Date” shall mean the date of this Agreement.
 
(s) “Environmental Laws” shall have the meaning assigned to such term in Section
4.15 hereof.
 
(t) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
(u) “Event Period” shall have the meaning assigned to such term in Section 7.2
hereof.
 
(v) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission thereunder.
 
(w) “FINRA” shall have the meaning assigned to such term in Section 4.5 hereof.
 
(x) “FINRA Filing” shall have the meaning assigned to such term in Section 5.1
hereof.
 
(y) “Fixed Amount Requested” shall mean the amount of a Fixed Request requested
by the Company in a Fixed Request Notice delivered pursuant to Section 2.1
hereof.
 
(z) “Fixed Request” means the transactions contemplated under Sections 2.1
through 2.8 of this Agreement.
 
(aa) “Fixed Request Amount” means the actual amount of proceeds received by the
Company pursuant to a Fixed Request under this Agreement.
 
(bb) “Fixed Request Exercise Date” shall have the meaning assigned to such term
in Section 2.2 hereof.
 
(cc) “Fixed Request Notice” shall have the meaning assigned to such term in
Section 2.1 hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(dd) “Free Writing Prospectus” shall mean a “free writing prospectus” as defined
in Rule 405 promulgated under the Securities Act.
 
(ee) “GAAP” shall mean generally accepted accounting principles in the United
States of America as applied by the Company.
 
(ff) “Governmental Licenses” shall have the meaning assigned to such term in
Section 4.14(a) hereof.
 
(gg) “Indebtedness” shall have the meaning assigned to such term in Section 4.9
hereof.
 
(hh) “Integration Notice” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.
 
(ii) “Intellectual Property” shall have the meaning assigned to such term in
Section 4.14(b) hereof.
 
(jj) “Investment Period” shall have the meaning assigned to such term in Section
7.1 hereof.
 
(kk) “Issuer Free Writing Prospectus” shall mean an “issuer free writing
prospectus” as defined in Rule 433 promulgated under the Securities Act.
 
(ll) “Market Capitalization” shall be calculated on the Trading Day preceding
the applicable Pricing Period and shall be the product of (x) the number of
shares of Common Stock outstanding and (y) the closing bid price of the Common
Stock, both as determined by Bloomberg Financial LP using the DES and HP
functions.
 
(mm) “Material Adverse Effect” shall mean any condition, occurrence, state of
facts or event having, or insofar as reasonably can be foreseen would likely
have, any effect on the business, operations, properties or condition (financial
or otherwise) of the Company that is material and adverse to the Company and its
Subsidiaries, taken as a whole, and/or any condition, occurrence, state of facts
or event that would prohibit or otherwise materially interfere with or delay the
ability of the Company to perform any of its obligations under this Agreement or
the Warrant; provided, however, that none of the following, individually or in
the aggregate, shall be taken into account in determining whether a Material
Adverse Effect has occurred or insofar as reasonably can be foreseen would
likely occur: (i) changes in conditions in the U.S. or global capital, credit or
financial markets generally, including changes in the availability of capital or
currency exchange rates, provided such changes shall not have affected the
Company in a materially disproportionate manner as compared to other similarly
situated companies; (ii) changes generally affecting the semiconductor or solar
power industries, provided such changes shall not have affected the Company in a
materially disproportionate manner as compared to other similarly situated
companies; and (iii) any effect of the announcement of this Agreement or the
consummation of the transactions contemplated by this Agreement on the Company’s
relationships, contractual or otherwise, with customers, suppliers, vendors,
bank lenders, strategic venture partners or employees.
 
 
 

--------------------------------------------------------------------------------

 
 
(nn) “Material Agreements” shall have the meaning assigned to such term in
Section 4.16 hereof.
 
(oo) “Material Change in Ownership” shall mean the occurrence of any one or more
of the following: (i) the acquisition by any person, including any syndicate or
group deemed to be a “person” under Section 13(d)(3) of the Exchange Act, of
beneficial ownership, directly or indirectly, through a purchase, merger or
other acquisition transaction or series of transactions, of shares of capital
stock or other securities of the Company entitling such person to exercise, upon
an event of default or default or otherwise, 50% or more of the total voting
power of all series and classes of capital stock and other securities of the
Company entitled to vote generally in the election of directors, other than any
such acquisition by the Company, any Subsidiary of the Company or any employee
benefit plan of the Company; (ii) any consolidation or merger of the Company
with or into any other person, any merger of another person into the Company, or
any conveyance, transfer, sale, lease or other disposition of all or
substantially all of the properties and assets of the Company to another person,
other than (a) any such transaction (x) that does not result in any
reclassification, conversion, exchange or cancellation of outstanding shares of
capital stock of the Company and (y) pursuant to which holders of capital stock
of the Company immediately prior to such transaction have the entitlement to
exercise, directly or indirectly, 50% or more of the total voting power of all
shares of capital stock of the Company entitled to vote generally in the
election of directors of the continuing or surviving person immediately after
such transaction or (b) any merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of common stock of the surviving entity; (iii) during any consecutive two-year
period, individuals who at the beginning of that two-year period constituted the
Board of Directors (together with any new directors whose election to the Board
of Directors, or whose nomination for election by the stockholders of the
Company, was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
elections or nominations for election were previously so approved) cease for any
reason to constitute a majority of the Board of Directors then in office; or
(iv) the Company is liquidated or dissolved or a resolution is passed by the
Company’s stockholders approving a plan of liquidation or dissolution of the
Company. Beneficial ownership shall be determined in accordance with Rule 13d-3
promulgated by the SEC under the Exchange Act. The term “person” shall include
any syndicate or group which would be deemed to be a “person” under Section
13(d)(3) of the Exchange Act.
 
(pp) “Multiplier” shall have the meaning assigned to such term in Section 2.3
hereof.
 
(qq) “NASDAQ” means the NASDAQ Global Market or any successor thereto.
 
(rr) “Optional Amount” means the transactions contemplated under Sections 2.9
through 2.11 of this Agreement.
 
(ss) “Optional Amount Dollar Amount” shall mean the actual amount of proceeds
received by the Company pursuant to the exercise of an Optional Amount under
this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(tt) “Optional Amount Notice” shall mean a notice sent to the Company with
regard to the Investor’s election to exercise all or any portion of an Optional
Amount, as provided in Section 2.11 hereof and substantially in the form
attached hereto as Exhibit C.
 
(uu) “Optional Amount Threshold Price” shall have the meaning assigned to such
term in Section 2.1 hereof.
 
(vv) “Other Financing” shall have the meaning assigned to such term in Section
5.6(ii) hereof.
 
(ww) “Other Financing Notice” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.
 
(xx) “Permitted Free Writing Prospectus” shall have the meaning assigned to such
term in Section 5.8(ii) hereof.
 
(yy) “Plan” shall have the meaning assigned to such term in Section 4.22 hereof.
 
(zz) “Pricing Period shall mean a period of 10 consecutive Trading Days
commencing on the Pricing Period start date set forth in the Fixed Request
Notice, or such other period mutually agreed upon by the Investor and the
Company.
 
(aaa) “Prospectus” shall mean the Base Prospectus, together with any final
prospectus filed with the Commission pursuant to Rule 424(b), as supplemented by
any Prospectus Supplement, including the documents incorporated by reference
therein.
 
(bbb) “Prospectus Supplement” shall mean any prospectus supplement to the Base
Prospectus filed with the Commission pursuant to Rule 424(b) under the
Securities Act, including the documents incorporated by reference therein.
 
(ccc) “Reduction Notice” shall have the meaning assigned to such term in Section
2.8 hereof.
 
(ddd) “Reedland” shall have the meaning assigned to such term in Section 4.13
hereof.
 
(eee) “Registration Statement” shall mean the registration statement on Form
S-3, Commission File Number 333-160437, filed by the Company with the Commission
under the Securities Act for the registration of the Shares, as such
Registration Statement may be amended and supplemented from time to time
(including pursuant to Rule 462(b) under the Securities Act), including all
documents filed as part thereof or incorporated by reference therein, and
including all information deemed to be a part thereof at the time of
effectiveness pursuant to Rule 430A or Rule 430B under the Securities Act.
 
(fff) “Restricted Period” shall have the meaning assigned to such term in
Section 5.10(i) hereof.
 
(ggg) “Restricted Person” shall have the meaning assigned to such term in
Section 5.10(i) hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(hhh) “Restricted Persons” shall have the meaning assigned to such term in
Section 5.10(i) hereof.
 
(iii) “Securities” shall mean, collectively, the Shares, the Commitment Shares,
the Warrants and the Warrant Shares.
 
(jjj) “Securities Act” shall mean the Securities Act of 1933, as amended, and
the rules and regulations of the Commission thereunder.
 
(kkk) “Settlement Date” shall have the meaning assigned to such term in
Section 2.7 hereof.
 
(lll) “Shares” shall mean shares of Common Stock issuable to the Investor upon
exercise of a Fixed Request and shares of Common Stock issuable to the Investor
upon exercise of an Optional Amount.
 
(mmm) “Short Sales” means “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act.
 
(nnn) “Significant Subsidiary” means any Subsidiary of the Company that would
constitute a Significant Subsidiary of the Company within the meaning of Rule
1-02 of Regulation S-X of the Commission.
 
(ooo) “SOXA” shall have the meaning assigned to such term in Section 4.6(c)
hereof.
 
(ppp) “Subsidiary” shall mean any corporation or other entity of which at least
a majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries.
 
(qqq) “Threshold Price” is the lowest price (except to the extent otherwise
provided in Section 2.6) at which the Company may sell Shares during the
applicable Pricing Period as set forth in a Fixed Request Notice (not taking
into account the applicable percentage discount during such Pricing Period
determined in accordance with Section 2.2); provided, however, that at no time
shall the Threshold Price be lower than $0.50 per share unless the Company and
the Investor mutually shall agree.
 
(rrr) “Total Commitment” shall have the meaning assigned to such term in Section
1.1 hereof.
 
(sss) “Trading Day” shall mean a full trading day (beginning at 9:30 a.m., New
York City time, and ending at 4:00 p.m., New York City time) on the NASDAQ.
 
(ttt) “Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the
American Stock Exchange, the New York Stock Exchange or the NASDAQ.
 
 
 

--------------------------------------------------------------------------------

 
 
(uuu) “Trading Market Limit” means 15,971,169 shares of duly authorized, validly
issued, fully paid and non-assessable shares of Common Stock (as adjusted for
any stock splits, stock combinations, stock dividends, recapitalizations and
other similar transactions that occur on or after the date of this Agreement);
provided, however, that the Trading Market Limit shall not exceed under any
circumstances that number of shares of Common Stock that the Company may issue
pursuant to this Agreement and the transactions contemplated hereby without (a)
breaching the Company’s obligations under the rules and regulations of the
Trading Market or (b) obtaining stockholder approval under the applicable rules
and regulations of the Trading Market (notwithstanding that such approval may
have been obtained).
 
(vvv) “VWAP” shall mean the daily volume weighted average price (based on a
Trading Day from 9:30 a.m. to 4:00 p.m. (New York time)) of the Company on the
NASDAQ as reported by Bloomberg Financial L.P. using the AQR function.
 
(www) “Warrants” shall have the meaning assigned to such term in the Recitals.
 
(xxx) “Warrant Shares” shall mean the shares of Common Stock issuable upon
exercise of the Warrants.
 
(yyy) “Warrant Value” shall mean the fair value of all warrants, options and
other similar rights issued to a third party in connection with an Other
Financing, determined by using a standard Black-Scholes option-pricing model
using an expected volatility percentage as shall be mutually agreed by the
Investor and the Company.  In the case of a dispute relating to such expected
volatility assumption, the Investor shall obtain applicable volatility data from
three investment banking firms of nationally recognized reputation, and the
parties hereto shall use the average thereof for purposes of determining the
expected volatility percentage in connection with the Black-Scholes calculation
referred to in the immediately preceding sentence.
 

